--------------------------------------------------------------------------------

Exhibit 10.28


Published CUSIP Number: 22283DAA1
 
SECOND AMENDED AND RESTATED
CREDIT AGREEMENT
 
Dated as of December 21, 2006
among
 
COVENANT ASSET MANAGEMENT, INC.,
as the Borrower,
 
COVENANT TRANSPORT, INC.
 
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and
L/C Issuer,
 
and
 
The Other Lenders Party Hereto
 
BANC OF AMERICA SECURITIES LLC,
as
Sole Lead Arranger and Sole Book Manager
 
REGIONS BANK (successor by merger to
AmSouth Bank),
as
Syndication Agent
 
and
 
SUNTRUST BANK,
as
Documentation Agent
 



--------------------------------------------------------------------------------


--------------------------------------------------------------------------------



TABLE OF CONTENTS


Section
 
Page
     
ARTICLE I.
ASSIGNMENT AND ALLOCATIONS; DEFINITIONS AND ACCOUNTING TERMS
  1
     
    1.01
Assignment and Allocations
  1
    1.02
Defined Terms
  3
    1.03
Other Interpretive Provisions
30
    1.04
Accounting Terms
30
    1.05
Rounding
31
    1.06
Times of Day
31
    1.07
Letter of Credit Amounts
31
    1.08
Accounting for Acquisitions
31
     
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
32
     
    2.01
Revolving Loans
32
    2.02
Borrowings, Conversions and Continuations of Revolving Loans
32
    2.03
Letters of Credit
34
    2.04
Swing Line Loans
42
    2.05
Prepayments
45
    2.06
Termination or Reduction of Commitments
46
    2.07
Repayment of Loans
46
    2.08
Interest
46
    2.09
Fees
47
    2.10
Computation of Interest and Fees
48
    2.11
Evidence of Debt
48
    2.12
Payments Generally; Administrative Agent’s Clawback
48
    2.13
Sharing of Payments by Lenders
50
    2.14
Increase in Commitments
51
     
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
52
     
    3.01
Taxes
52
    3.02
Illegality
54
    3.03
Inability to Determine Rates
54
    3.04
Increased Costs
55
    3.05
Compensation for Losses
56
    3.06
Mitigation Obligations; Replacement of Lenders
57
    3.07
Survival
57
     
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
57
     
    4.01
Conditions of Initial Credit Extension
57
    4.02
Conditions to all Credit Extensions
60
     
ARTICLE IVA
SECURITY
60
     
    4A.01
Security
60
    4A.02
Pledged Stock
61


i

--------------------------------------------------------------------------------





    4A.03
Further Assurances
61
    4A.04
Information Regarding Collateral
61
    4A.05
Collateral Agent
62
     
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
62
     
    5.01
Organization and Authority
62
    5.02
Loan Documents
63
    5.03
Solvency
63
    5.04
Subsidiaries and Stockholders
63
    5.05
Ownership Interests
64
    5.06
Financial Condition; No Internal Control Event
64
    5.07
Title to Properties
64
    5.08
Taxes
65
    5.09
Other Agreements
65
    5.10
Litigation
65
    5.11
Margin Stock
65
    5.12
Regulated Company
66
    5.13
Patents, Etc
66
    5.14
No Untrue Statement
66
    5.15
No Consents, Etc
66
    5.16
Employee Benefit Plans
66
    5.17
No Default
67
    5.18
Environmental Laws
68
    5.19
Employment Matters
68
     
ARTICLE VI.
AFFIRMATIVE COVENANTS
68
     
    6.01
Financial Reports, Etc
69
    6.02
Maintain Properties
71
    6.03
Existence, Qualification, Etc
71
    6.04
Taxes
71
    6.05
Insurance
72
    6.06
True Books
72
    6.07
Right of Inspection
72
    6.08
Observe all Laws
72
    6.09
Governmental Licenses
72
    6.10
Covenants Extending to Other Persons
72
    6.11
Officers Knowledge of Default
73
    6.12
Suits or Other Proceedings
73
    6.13
Notice of Environmental Complaint or Condition
73
    6.14
Environmental Compliance
73
    6.15
Indemnification
73
    6.16
Further Assurances
74
    6.17
Employee Benefit Plans
74
    6.18
Continued Operations
75
    6.19
Use of Proceeds
75
    6.20
New Subsidiaries
75


ii

--------------------------------------------------------------------------------





    6.21
Internal Control Event
76
     
ARTICLE VII.
NEGATIVE COVENANTS
77
     
    7.01
Financial Covenants
77
    7.02
Acquisitions
77
    7.03
Liens
77
    7.04
Indebtedness
78
    7.05
Transfer of Assets
80
    7.06
Investments
80
    7.07
Merger or Consolidation
81
    7.08
Restricted Payments
81
    7.09
Transactions with Affiliates
81
    7.10
Compliance with ERISA, the Code and Foreign Benefit Laws
82
    7.11
Fiscal Year
82
    7.12
Dissolution, Etc
82
    7.13
Limitations on Sales and Leasebacks
82
    7.14
Change of Control
83
    7.15
Rate Hedging Obligations
83
    7.16
Negative Pledge Clauses
83
    7.17
[Intentionally Omitted]
83
    7.18
Change in Accountants
84
    7.19
Modification or Prepayment of Indebtedness and Certain Documentation
84
    7.20
Partnerships
84
    7.21
Restrictive Agreements
84
     
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
84
     
    8.01
Events of Default
84
    8.02
Remedies Upon Event of Default
87
    8.03
Application of Funds
87
     
ARTICLE IX.
ADMINISTRATIVE AGENT
88
     
    9.01
Appointment and Authority
88
    9.02
Rights as a Lender
88
    9.03
Exculpatory Provisions
89
    9.04
Reliance by Administrative Agent
90
    9.05
Delegation of Duties
90
    9.06
Resignation of Administrative Agent
90
    9.07
Non-Reliance on Administrative Agent and Other Lenders
91
    9.08
No Other Duties, Etc
91
    9.09
Administrative Agent May File Proofs of Claim
91
    9.10
Collateral and Guaranty Matters
92
     
ARTICLE X.
MISCELLANEOUS
93
     
    10.01
Amendments, Etc
93
    10.02
Notices; Effectiveness; Electronic Communication
94


iii

--------------------------------------------------------------------------------





    10.03
No Waiver; Cumulative Remedies
96
    10.04
Expenses; Indemnity; Damage Waiver
96
    10.05
Payments Set Aside
98
    10.06
Successors and Assigns
98
    10.07
Treatment of Certain Information; Confidentiality
102
    10.08
Right of Setoff
103
    10.09
Interest Rate Limitation
103
    10.10
Counterparts; Integration; Effectiveness
103
    10.11
Survival of Representations and Warranties
104
    10.12
Severability
104
    10.13
Replacement of Lenders
104
    10.14
Governing Law; Jurisdiction; Etc
105
    10.15
Waiver of Jury Trial
106
    10.16
No Advisory or Fiduciary Responsibility
106
    10.17
USA PATRIOT Act Notice
107
     
SIGNATURES
 
S-1



 
iv

--------------------------------------------------------------------------------


 
SCHEDULES
 
1.02
Existing Letters of Credit
2.01
Commitments and Applicable Percentages
4.01(a)(iv)
Jurisdictions Requiring Qualification
4A.04
Information Regarding Collateral
5.04
Subsidiaries and Investments in Other Persons
5.06
Indebtedness
5.07
Liens
5.08
Tax Matters
5.10
Litigation
10.02
Administrative Agent’s Office; Certain Addresses for Notices





EXHIBITS
 
Form of
 
 
A
Revolving Loan Notice
B
Swing Line Loan Notice
C
Note
D
Compliance Certificate
E
Assignment and Assumption
F-1
Parent Guaranty
F-2
Subsidiary Guaranty
G
Opinion Matters
H-1
Fourth Amended and Restated Parent Stock Pledge and Security Agreement
H-2
Fourth Amended and Restated Guarantor Stock Pledge and Security Agreement
I
Borrowing Base Certificate






v

--------------------------------------------------------------------------------





SECOND AMENDED AND RESTATED CREDIT AGREEMENT


This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of December 21, 2006, among Covenant Asset Management, Inc., a Nevada
corporation (the “Borrower”), Covenant Transport, Inc., a Nevada corporation and
the owner of 100% of the issued and outstanding common stock of the Borrower
(the “Parent”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.


W I T N E S S E T H:


WHEREAS, the Borrower, the Parent, the Administrative Agent and the Lenders have
entered into that certain Amended and Restated Credit Agreement dated as of
December 16, 2004, as amended by (i) that certain Amendment No. 1 to Amended and
Restated Credit Agreement dated as of July 18, 2005, (ii) that certain Amendment
No. 2 to Amended and Restated Credit Agreement dated as of March 3, 2006, (iii)
that certain Amendment No. 3 and Limited Waiver to Amended and Restated Credit
Agreement dated as of August 11, 2006, and (iv) that certain Amendment No. 4,
Consent and Limited Waiver to Amended and Restated Credit Agreement dated as of
October 20, 2006 (as further amended or modified from time to time prior to the
date hereof, the “Existing Credit Agreement”; the capitalized terms used in this
Agreement not otherwise defined herein shall have the respective meanings given
thereto in the Existing Credit Agreement), pursuant to which the Lenders have
made available to the Borrower various revolving credit facilities, including a
letter of credit facility and a swing line facility;


WHEREAS, the Borrower and the Parent have requested that the Existing Credit
Agreement be amended and restated in order to, among other things, extend the
maturity date of the revolving credit facility, provide for increases to such
revolving credit agreement from time to time, subject to the conditions set
forth herein, in an amount not to exceed $75,000,000 in the aggregate for all
such increases, modify the commitments of the Lenders, and make certain other
amendments to the Existing Credit Agreement (the “Amendment and Restatement”);
and


WHEREAS, the Borrower, the Lenders and the Administrative Agent have agreed to
and desire to amend and restate the Existing Credit Agreement upon the terms and
conditions set forth herein;


NOW, THEREFORE, the Borrower, the Parent, the Lenders and the Administrative
Agent hereby agree as follows:
 
ARTICLE I.
ASSIGNMENT AND ALLOCATIONS; DEFINITIONS AND ACCOUNTING TERMS
 
1.01 Assignment and Allocations. In order to facilitate the Amendment and
Restatement of the Existing Credit Agreement and otherwise to effectuate the
desires of the Borrower, the Administrative Agent and the Lenders:


(a) The parties hereto agree that (i) each of the Revolving Credit Commitments
(as defined in the Existing Credit Agreement) shall, subject to the terms
hereof, constitute a

1

--------------------------------------------------------------------------------



Commitment (as defined in this Agreement) hereunder. As of the close of business
on the date immediately preceding the Closing Date, the Revolving Credit
Commitments, the Applicable Commitment Percentage (as defined in the Existing
Credit Agreement) of the Lenders (as defined in the Existing Credit Agreement)
and the Revolving Credit Outstandings (as defined in the Existing Credit
Agreement) outstanding under the Existing Credit Agreement were as follows:


Lender
Revolving Credit
Commitment
Lender’s Applicable
Commitment Percentage
Revolving Credit
Outstandings
Bank of America, N.A.
$35,000,000
23.333333334%
$29,606,153.47
SunTrust Bank
$22,500,000
15.000000000%
$19,032,527.25
Branch Banking and Trust Company
$22,500,000
15.000000000%
$19,032,527.25
National City Bank of Kentucky
$20,000,000
13.333333333%
$16,917,802.00
BNP Paribas
$20,000,000
13.333333333%
$16,917,802.02
Regions Bank (succesor
by merger to AmSouth Bank)
 
$15,000,000
 
10.000000000%
 
$12,688,351.50
First Tennessee Bank National Association
$15,000,000
10.000000000%
$12,688,351.50



(ii) each of the Existing Letters of Credit shall constitute a Letter of Credit
hereunder, and (iii) each outstanding Swing Line Loan (as defined in the
Existing Credit Agreement) shall constitute an outstanding Swing Line Loan
hereunder.


(b) Simultaneously with the Closing Date, the parties hereby agree that the
Commitments shall be as set forth in Schedule 2.01 and the Revolving Credit
Outstandings and participations in Existing Letters of Credit under the Existing
Credit Facility shall be reallocated in accordance with such Commitments and the
requisite assignments shall be deemed to be made in such amounts by and between
the Lenders and from each Lender to each other Lender, with the same force and
effect as if such assignments were evidenced by applicable Assignments and
Acceptances (as defined in the Existing Credit Agreement) under the Existing
Credit Agreement. Notwithstanding anything to the contrary in Section 13.1 of
the Existing Credit Agreement or Section 10.06 of this Agreement, no other
documents or instruments, including any Assignment and Assumption, shall be
executed, and no fees otherwise provided for in such section as payable to the
Administrative Agent in connection with assignments will be payable, in
connection with these assignments (all of which requirements are hereby waived),
and such assignments shall be deemed to be made with all applicable
representations, warranties and covenants as if evidenced by an Assignment and
Acceptance. On the Closing Date, the Lenders shall make full cash settlement
with the Administrative Agent, as the Administrative Agent may direct or
approve, with respect to all assignments, reallocations and other changes in
Commitments and the Outstanding Amount of Revolving Loans such that after giving
effect to such settlements each Lender’s Applicable Percentage shall be as set
forth on Schedule 2.01.


(c) The Borrower, the Administrative Agent and the Lenders hereby agree that
upon the effectiveness of this Agreement, the terms and provisions of the
Existing Credit Agreement

2

--------------------------------------------------------------------------------



shall be and hereby are amended and restated in their entirety by the terms,
conditions and provisions of this Agreement, and the terms and provisions of the
Existing Credit Agreement, except as otherwise expressly provided herein, shall
be superseded by this Agreement.


Notwithstanding this Amendment and Restatement of the Existing Credit Agreement,
including anything in this Section 1.01, and in any related Loan Documents (as
defined in the Existing Credit Agreement and referred to herein, individually or
collectively, as the “Existing Loan Documents”), (i) all of the indebtedness,
liabilities and obligations owing by any Person under the Existing Credit
Agreement shall continue as Obligations hereunder, (ii) all of the indebtedness,
liabilities and obligations owing by any Person under the Existing Loan
Documents other than the Existing Credit Agreement shall continue under the
corresponding such amended and restated Loan Document (as defined herein) and
(iii) each of this Agreement and the Notes and any other Loan Document that is
amended and restated in connection with this Agreement is given as a
substitution of, and not as a payment of, the indebtedness, liabilities and
obligations of the Borrower and the Guarantors under the Existing Credit
Agreement or any Existing Loan Document, and neither the execution and delivery
of such documents nor the consummation of any other transaction contemplated
hereunder is, or is intended to constitute, a novation of the Existing Credit
Agreement or of any of the other Existing Loan Documents or any obligations
thereunder. Upon the effectiveness of this Agreement, all Loans owing by the
Borrower and outstanding under the Existing Credit Agreement shall (i) in the
case of Base Rate Loans (as defined in the Existing Credit Agreement), continue
as Base Rate Loans hereunder and (ii) in the case of Eurodollar Rate Loans (as
defined in the Existing Credit Agreement), be converted on the Closing Date to
and, subject to conversion after the Closing Date, shall continue as Base Rate
Loans hereunder, and all Letters of Credit outstanding under the Existing Credit
Agreement and any of the Existing Loan Documents shall continue as Letters of
Credit hereunder; provided that if any Eurodollar Rate Loans (as defined in the
Existing Credit Agreement) are so converted on a day other than the last day of
an Interest Period (as defined in the Existing Credit Agreement), the Borrower
shall compensate the Lenders holding such Eurodollar Rate Loans pursuant to
Section 3.05 for any loss, cost or expense arising from such conversion on the
Closing Date of Eurodollar Rate Loans to Base Rate Loans hereunder; provided,
further that on and after the Closing Date, the Applicable Margin and fees
applicable to Loans and Letters of Credit hereunder shall apply without regard
to any margins or fees otherwise applicable thereto under the Existing Credit
Agreement prior to the Closing Date.
 
1.02 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:


“Acquisition” means the acquisition of (i) a controlling equity interest in
another Person (including the purchase of an option, warrant or convertible or
similar type security to acquire such a controlling interest at the time it
becomes exercisable by the holder thereof), whether by purchase of such equity
interest or upon exercise of an option or warrant for, or conversion of
securities into, such equity interest, or (ii) assets of another Person which
constitute all or substantially all of the assets of such Person or of a line or
lines of business conducted by such Person.

3

--------------------------------------------------------------------------------



“Acquisition Adjustments” means the adjustments to certain financial terms and
computations more particularly described in Section 1.08.


“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.


“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified, and an Affiliate of the
Borrower or the Parent means any Person which beneficially owns or holds 5% or
more of any class of the outstanding voting stock (or in the case of a Person
which is not a corporation, 5% or more of the equity interest) of the Borrower
or the Parent; or 5% or more of any class of the outstanding voting stock (or in
the case of a Person which is not a corporation, 5% or more of the equity
interest) of which is beneficially owned or held by the Borrower or the Parent.
 
“Aggregate Commitments” means the Commitments of all the Lenders, which on the
Closing Date are in a principal amount equal to $200,000,000, as reduced from
time to time in accordance with Section 2.06 and as increased from time to time
in accordance with Section 2.14.


“Agreement” means this Credit Agreement.


“Amendment and Restatement” has the meaning specified in the Recitals.


“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.


“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Consolidated Leverage Ratio as set forth below:

4

--------------------------------------------------------------------------------



Applicable Rate
Pricing Level
Consolidated Leverage Ratio
Commitment Fee
Eurodollar Rate Loans
------------------------
Letter of Credit Fee
Base Rate Loans
1
Less than 1.50x
0.125%
0.625%
0.00%
2
Greater than or equal to 1.50x but less than 2.00x
0.150%
0.750%
0.00%
3
Greater than or equal to 2.00x but less than 2.50x
0.200%
1.000%
0.00%
4
Greater than or equal to 2.50x but less than 3.00x
0.250%
1.250%
0.00%
5
Greater than or equal to 3.00x
0.350%
1.625%
0.375%



Initially, the Applicable Rate shall be determined based upon the Consolidated
Leverage Ratio specified in the certificate delivered pursuant to Section
4.01(a)(viii). Thereafter, any change in the Applicable Rate resulting from a
change in the Consolidated Leverage Ratio shall be determined based upon the
computation of the Consolidated Leverage Ratio set forth in the Compliance
Certificate furnished to the Administrative Agent pursuant to
Section 6.01(a)(ii) and Section 6.01(b)(ii), subject to review and approval of
such computations by the Administrative Agent, and shall be effective commencing
on the fifth Business Day following the date such Compliance Certificate is
received until the fifth Business Day following the date on which a new
Compliance Certificate is delivered or is required to be delivered, whichever
shall first occur. Notwithstanding the provisions of the two preceding
sentences, if the Borrower shall fail to deliver any such Compliance Certificate
within the time period required by Section 6.01, then the Applicable Rate shall
be pricing level 5 from the date such Compliance Certificate was due until the
fifth Business Day following the date the appropriate Compliance Certificate is
so delivered. In the event the Consolidated Leverage Ratio in any Compliance
Certificate is later determined to have been inaccurate, the Applicable Rate
shall be adjusted retroactively to the date of delivery of such inaccurate
Compliance Certificate to the percentage corresponding to the correct
Consolidated Leverage Ratio for that date, and such adjusted Applicable Rate
shall be applicable for the same period as that period during which the
Applicable Rate was incorrectly determined based on the original inaccurate
Consolidated Leverage Ratio.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.


“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

5

--------------------------------------------------------------------------------



“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form approved by the Administrative Agent.


“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ended December 31, 2005, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Parent and its Subsidiaries,
including the notes thereto.


“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.


“Bank of America” means Bank of America, N.A. and its successors.


“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.


“Base Rate Loan” means a Loan that bears interest at a rate based on the Base
Rate.


“Base Rate Revolving Loan” means a Revolving Loan that is a Base Rate Loan.


“Borrower” has the meaning specified in the introductory paragraph hereto.


“Borrower Materials” has the meaning specified in Section 6.01.


“Borrowing” means a Revolving Borrowing or a Swing Line Borrowing, as the
context may require.


“Borrowing Base” means, in each case determined at the end of each fiscal
quarter and certified by the Borrower and the Parent in a Borrowing Base
Certificate, the difference of (i) 90% of the total net book value of Eligible
Revenue Equipment less (ii) the sum of (x) all unsecured Indebtedness permitted
pursuant to Sections 7.04(h) and (i), (y) any other unsecured Indebtedness which
is not permitted as of the Closing Date but which may be permitted after the
Closing Date in accordance with the terms of this Agreement, as this Agreement
may be subsequently amended and (z) any other unsecured Indebtedness not
permitted pursuant to Section 7.04; provided that despite any determination of
“Borrowing Base” which includes any Indebtedness under clause (ii)(z) above,
nothing in this definition shall be deemed to permit any Indebtedness not
expressly permitted under this Agreement or to constitute a waiver or cure of

6

--------------------------------------------------------------------------------



any Default or Event of Default that arises as a result of the incurrence of
Indebtedness that is not permitted under this Agreement.


“Borrowing Base Certificate” means a certificate in the form attached hereto as
Exhibit I and incorporated herein by reference.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.


“Capital Leases” means all leases which have been or should be capitalized in
accordance with GAAP as in effect from time to time including Statement No. 13
of the Financial Accounting Standards Board and any successor thereof.


“Cash Collateralize” has the meaning specified in Section 2.03(g).


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.


“Change of Control” means, at any time:


(i) any “person” or “group” (each as used in Sections 13(d)(3) and 14(d)(2) of
the Exchange Act) other than David Parker, Jacqueline Parker, or Elizabeth
Fuller, or any of their lineal descendants, or any such “group” including any of
them (the “Exempt Group”) either (A) becomes the “beneficial owner” (as defined
in Rule 13d-3 of the Exchange Act ), directly or indirectly, of Voting
Securities of the Parent (or securities convertible into or exchangeable for
such Voting Securities) representing 30% or more of the combined voting power of
all Voting Securities of the Parent (on a fully diluted basis) or (B) otherwise
has the ability, directly or indirectly, to elect a majority of the board of
directors of the Parent;


(ii) during any period of up to 24 consecutive months, commencing on the Closing
Date, individuals who at the beginning of such 24-month period were directors of
the Parent shall cease for any reason (other than the death, disability, removal
or retirement of a director of the Parent so long as an officer of the Parent
replaces such Person as a director or such Person is replaced as a director by a
Person whose election or appointment is approved by a majority of the board of
directors at the time of such replacement) to constitute a majority of the board
of directors of the Parent;


(iii) any Person or two or more Persons acting in concert, other than the Exempt
Group, shall have acquired by contract or otherwise, or shall have entered into
a contract or arrangement that, upon consummation thereof, will result in its or
their

7

--------------------------------------------------------------------------------



acquisition of the power to exercise, directly or indirectly, a controlling
influence on the management or policies of the Borrower or the Parent; or


(iv) the Parent shall cease to own, beneficially and of record, 100% of the
issued and outstanding shares of capital stock or other equity interest of the
Borrower and each other Subsidiary of the Parent existing on the Closing Date or
thereafter acquired or organized.
 
“CIP” means CIP, Inc., a Nevada corporation.


“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.


“Code” means the Internal Revenue Code of 1986.


“Collateral” means, collectively, all property of the Parent, the Borrower or
any Subsidiary of either the Parent or the Borrower, or any other Person in
which the Administrative Agent, the Collateral Agent or any Lender is granted a
Lien under any Security Instrument as security for all or any portion of the
Obligations or any other obligation arising under any Loan Document.


“Collateral Agent” means Bank of America in its capacity as Collateral Agent
under each of the Security Instruments for the benefit of the Credit Secured
Parties and any successor thereto acting in such capacity.


“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.


“Consolidated EBITDAR” means, with respect to the Parent and its Subsidiaries
for any Four-Quarter Period ending on the date of computation thereof, the sum
of, without duplication, (i) Consolidated Net Income, (ii) Consolidated Interest
Expense, (iii) taxes on income, (iv) depreciation, (v) amortization, and (vi)
Consolidated Lease Payments, all of the above determined on a consolidated basis
in accordance with GAAP, subject to Acquisition Adjustments.


“Consolidated Fixed Charge Coverage Ratio” means, with respect to the Parent and
its Subsidiaries for any Four-Quarter Period ending on the date of computation
thereof, the ratio of (i) Consolidated EBITDAR for such period less taxes on
income paid in cash during such period, subject to Acquisition Adjustments, to
(ii) the sum of Consolidated Fixed Charges for such

8

--------------------------------------------------------------------------------



period plus twenty-five percent (25%) of the Outstanding Amount of Revolving
Loans as of the date of computation.


“Consolidated Fixed Charges” means, with respect to the Parent and its
Subsidiaries for any Four-Quarter Period ending on the date of computation
thereof, the sum of, without duplication, (i) Consolidated Interest Expense for
such period, (ii) current maturities of Consolidated Indebtedness during such
period, provided, that in connection with the Permitted Receivables
Securitization, current maturities thereof shall be excluded from the
calculation of Consolidated Fixed Charges unless any notice of termination has
been received by the Borrower or a mandatory amortization payment thereunder has
been required, in which case, the amount subject to such termination or
amortization, as applicable, shall be included in such calculation, and (iii)
Consolidated Lease Payments for such period, all determined on a consolidated
basis in accordance with GAAP, subject to Acquisition Adjustments.


“Consolidated Indebtedness” means all Indebtedness for Money Borrowed of the
Parent and its Subsidiaries, all determined on a consolidated basis.


“Consolidated Interest Expense” means, with respect to any period of computation
thereof, the gross interest expense of the Parent and its Subsidiaries,
including without limitation (i) the current amortized portion of debt discounts
to the extent included in gross interest expense, (ii) the current amortized
portion of all fees (including fees payable in respect of any Rate Hedging
Obligation) payable in connection with the incurrence of Indebtedness to the
extent included in gross interest expense and (iii) the portion of any payments
made in connection with Capital Leases allocable to interest expense, all
determined on a consolidated basis in accordance with GAAP, subject to
Acquisition Adjustments; provided, however, that Consolidated Interest Expense
shall include the amount of payments in respect of Synthetic Lease Obligations
and the Permitted Receivables Securitization that are in the nature of interest.


“Consolidated Lease Payments” means the gross amount of all lease or rental
payments, whether or not characterized as rent, of the Parent and its
Subsidiaries, excluding payments in respect of Capital Leases constituting
Indebtedness or in respect of Synthetic Lease Obligations, all determined on a
consolidated basis in accordance with GAAP, subject to Acquisition Adjustments.


“Consolidated Leverage Ratio” means, as of the date of computation thereof, the
ratio of (i) Consolidated Total Adjusted Indebtedness (determined as at such
date) to (ii) Consolidated EBITDAR (for the Four-Quarter Period ending on (or
most recently ended prior to) such date), subject to Acquisition Adjustments.


“Consolidated Net Income” means, for any period of computation thereof, the
gross revenues from operations of the Parent and its Subsidiaries (including
payments received by the Parent and its Subsidiaries of (i) interest income, and
(ii) dividends and distributions made in the ordinary course of their businesses
by Persons in which investment is permitted pursuant to this Agreement and not
related to an extraordinary event), less all operating and non-operating
expenses of the Parent and its Subsidiaries including taxes on income, all
determined on a consolidated basis in accordance with GAAP; but excluding (for
all purposes other than

9

--------------------------------------------------------------------------------



compliance with Section 7.01(a)) as income: (i) net gains on the acquisition,
retirement, sale or other disposition of capital stock and other securities of
the Parent or its Subsidiaries, (ii) net gains on the collection of proceeds of
life insurance policies, (iii) any write-up of any asset, and (iv) any other net
gain or credit of an extraordinary nature as determined on a consolidated basis
in accordance with GAAP, subject to Acquisition Adjustments.


“Consolidated Shareholders’ Equity” means, as of any date on which the amount
thereof is to be determined, (i) the sum of the following in respect of the
Parent and its Subsidiaries (determined on a consolidated basis and excluding
any upward adjustment after the Closing Date due to revaluation of assets): (a)
the amount of issued and outstanding share capital, (b) the amount of additional
paid-in capital and retained earnings (or, in the case of a deficit, minus the
amount of such deficit), and (c) the amount of any foreign currency translation
adjustment (if positive, or, if negative, minus the amount of such translation
adjustment), (ii) minus the amount of any treasury stock, all as determined on a
consolidated basis in accordance with GAAP.


“Consolidated Tangible Net Worth” means, as of any date on which the amount
thereof is to be determined, Consolidated Shareholders’ Equity minus the net
book value of all assets of the Parent and its Subsidiaries which would be
treated as intangible assets, such as (without limitation) goodwill (whether
representing the excess of cost over book value of assets acquired or
otherwise), capitalized expenses, unamortized debt discount and expense,
consignment inventory rights, patents, trademarks, trade names, copyrights,
franchises and licenses, all as determined on a consolidated basis in accordance
with GAAP.


“Consolidated Total Adjusted Indebtedness” means the sum of, without
duplication, (i) Consolidated Indebtedness, (ii) the amount of the present value
of all future Consolidated Lease Payments (calculated using a discount rate
determined by the Borrower in its reasonable discretion in light of current
market conditions; provided, however, that (A) in no event shall the discount
rate exceed 11 percent and (B) as of any date of determination, the Borrower
shall provide notice to the Agent of any change in the discount rate used by the
Parent and its Subsidiaries from that used on the prior date of determination)
for which the Parent or any Subsidiary of the Parent is obligated, and (iii) all
Contingent Obligations consisting of a guaranty of Indebtedness for Money
Borrowed by the Parent or any of its Subsidiaries, all determined on a
consolidated basis in accordance with GAAP, subject to Acquisition Adjustments.


“Consolidated Total Assets” means, as of any date on which the amount thereof is
to be determined, the net book value of all assets of the Parent and its
Subsidiaries as determined on a consolidated basis in accordance with GAAP.


“Contingent Obligation” means, as to any Person, any direct or indirect
liability of that Person with respect to any Indebtedness, lease, dividend,
guaranty, letter of credit or other obligation (each a “primary obligation”) of
another Person (the “primary obligor”), whether or not contingent, (a) to
purchase, repurchase or otherwise acquire any such primary obligation or any
property constituting direct or indirect security therefor, or (b) to advance or
provide funds (i) for the payment or discharge of any such primary obligation,
or (ii) to maintain working capital or equity capital of the primary obligor in
respect of any such primary obligation or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
such primary obligor, or (c) to purchase property, securities or services

10

--------------------------------------------------------------------------------



primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor thereof to make payment of such primary
obligation, or (d) otherwise to assure or hold harmless the owner of any such
primary obligation against loss or failure or inability to perform in respect
thereof. The amount of any Contingent Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Contingent Obligation is made or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through ownership of voting stock, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.


“Cost of Acquisition” means, with respect to any Acquisition, as at the date of
entering into any agreement therefor, the sum of the following (without
duplication): (i) the value of the capital stock, warrants or options to acquire
capital stock of Parent or any Subsidiary of the Parent to be transferred in
connection therewith, (ii) the amount of any cash and fair market value of other
property (excluding property described in clause (i) and the unpaid principal
amount of any debt instrument) given as consideration, (iii) the amount
(determined by using the face amount or the amount payable at maturity,
whichever is greater) of any Indebtedness incurred, assumed or acquired by the
Parent or any Subsidiary of the Parent in connection with such Acquisition, (iv)
all additional purchase price amounts in the form of earnouts and other
contingent obligations that should be recorded on the financial statements, or
the footnotes thereto, of the Parent and its Subsidiaries in accordance with
GAAP, (v) all amounts paid in respect of covenants not to compete, consulting
agreements, and other affiliated contracts in connection with such Acquisition
that should be recorded on financial statements of the Parent and its
Subsidiaries in accordance with GAAP, (vi) the aggregate fair market value of
all other consideration given by the Parent or any Subsidiary of the Parent in
connection with such Acquisition, and (vii) out of pocket transaction costs for
the services and expenses of attorneys, accountants and other consultants
incurred in effecting such transaction, and other similar transaction costs so
incurred. For purposes of determining the Cost of Acquisition for any
transaction, (A) the capital stock of the Parent shall be valued (I) in the case
of capital stock that is then designated as a national market system security by
the National Association of Securities Dealers, Inc. (“NASDAQ”) or is listed on
a national securities exchange, the average of the last reported bid and ask
quotations or the last prices reported thereon, and (II) with respect to any
other shares of capital stock, as determined by the Board of Directors of the
Parent and, if requested by the Administrative Agent, determined to be a
reasonable valuation by an independent appraisal firm reasonably acceptable to
the Administrative Agent and the Parent, (B) the capital stock of any Subsidiary
of the Parent shall be valued as determined by the Board of Directors of such
Subsidiary and, if requested by the Administrative Agent, determined to be a
reasonable valuation by an independent appraisal firm reasonably acceptable to
the Administrative Agent and the Parent, and (C) with respect to any Acquisition
accomplished pursuant to the exercise of options or warrants or the conversion
of securities, the Cost of Acquisition shall include both the cost of acquiring
such option, warrant or convertible security as well as the cost of exercise or
conversion.


“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

11

--------------------------------------------------------------------------------



“Credit Secured Parties” means, collectively, the Administrative Agent, each
Lender, and each Affiliate of a Lender that is party to any Swap Agreement.


“CTI” means Covenant Transport, Inc., a Tennessee corporation, a Subsidiary of
the Parent and an Affiliate of the Borrower.


“CVTI” means CVTI Receivables Corp., a Nevada corporation.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.


“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder unless such failure has been
cured, (b) has otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute or
unless such failure has been cured, or (c) has been deemed insolvent or become
the subject of a bankruptcy or insolvency proceeding.


“Direct Foreign Subsidiary” of any Person means a Subsidiary other than a
Domestic Subsidiary of such Person a majority of whose Voting Securities, or a
majority of whose Subsidiary Securities, are owned by such Person or a Domestic
Subsidiary of such Person. Notwithstanding the foregoing, the term “Direct
Foreign Subsidiary” shall specifically exclude Volunteer Insurance Limited.


“Dollar” and “$” mean lawful money of the United States.


“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

12

--------------------------------------------------------------------------------



“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).


“Eligible Revenue Equipment” means any equipment, including all tractors,
trucks, trailers and similar equipment used in the conduct of the trucking
business of the Parent and its Subsidiaries and not constituting inventory,
owned by the Parent or any Subsidiary of the Parent, and including those
tractors, trucks, trailers and similar equipment owned by the Parent or any
Subsidiary of the Parent previously used in the conduct of the trucking business
of the Parent and its Subsidiaries and which are held for sale by the Parent or
any Subsidiary of the Parent at the time of determination of “Eligible Revenue
Equipment”, which, in each case, (i) is subject to no Lien other than Liens
permitted by Section 7.03(a), to the extent such Liens are in favor of the
Collateral Agent, or Section 7.03(b) or (c), (ii) is in salable and good working
condition, and (iii) is not stored, garaged or permanently located at a location
other than a place of business of the Parent or any Subsidiary of the Parent.


“Eligible Securities” means the following obligations and any other obligations
previously approved in writing by the Administrative Agent:


(a) Government Securities;


(b) obligations of any corporation organized under the laws of any state of the
United States or under the laws of any other nation, payable in the United
States, expressed to mature not later than 92 days following the date of
issuance thereof and rated in an investment grade rating category by S&P and
Moody’s; and


(c) interest bearing demand or time deposits issued by any Lender or
certificates of deposit maturing within one year from the date of issuance
thereof and issued by a bank or trust company organized under the laws of the
United States or of any state thereof having capital surplus and undivided
profits aggregating at least $400,000,000 and being rated “A” or better by S&P
or “A” or better by Moody’s.


“Employee Benefit Plan” means (i) any employee benefit plan, including any
Pension Plan, within the meaning of Section 3(3) of ERISA which (A) is
maintained for employees of the Parent or any of its ERISA Affiliates, or any
Subsidiary of the Parent or is assumed by the Parent or any of its ERISA
Affiliates, or any Subsidiary of the Parent in connection with any Acquisition
or (B) has at any time been maintained for the employees of the Parent, any
current or former ERISA Affiliate, or any Subsidiary of the Parent and (ii) any
plan, arrangement, understanding or scheme maintained by the Parent or any
Subsidiary of the Parent that provides retirement, deferred compensation,
employee or retiree medical or life insurance, severance benefits or any other
benefit covering any employee or former employee and which is administered under
any Foreign Benefit Law or regulated by any Governmental Authority other than
the United States of America.


“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the

13

--------------------------------------------------------------------------------



protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.


“ERISA” means the Employee Retirement Income Security Act of 1974.


“ERISA Affiliate”, as applied to the Parent or the Borrower, respectively, means
any Person or trade or business which is a member of a group which is under
common control with the Parent or the Borrower, respectively, who together with
the Parent or the Borrower, respectively, is treated as a single employer within
the meaning of Section 414(b) and (c) of the Code.


“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.


“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:


Eurodollar Rate =
Eurodollar Base Rate
1.00 - Eurodollar Reserve Percentage



Where,


“Eurodollar Base Rate” means, for such Interest Period, the rate per annum equal
to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Base Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

14

--------------------------------------------------------------------------------



“Eurodollar Rate Loan” means a Revolving Loan that bears interest at a rate
based on the Eurodollar Rate.


“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.


“Event of Default” has the meaning specified in Section 8.01.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
regulations promulgated thereunder.


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.13), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.01(a).


“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of December 16, 2004 among the Borrower, the Parent, the
Administrative Agent and a syndicate of lenders, as amended by Amendment No. 1
to Amended and Restated Credit Agreement dated as of July 18, 2005, Amendment
No. 2 to Amended and Restated Credit Agreement dated as of March 3, 2006,
Amendment No. 3 and Limited Waiver to Amended and Restated Credit Agreement
dated as of August 11, 2006, and Amendment No. 4, Consent and Limited Waiver to
Amended and Restated Credit Agreement dated as of October 20, 2006.


“Existing Letters of Credit” means those Letters of Credit described in
Schedule 1.02 hereto.


“Existing Loan Documents” has the meaning set forth in Section 1.01.

15

--------------------------------------------------------------------------------



“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Borrower shall have permanently terminated the
credit facilities under the Loan Documents by final payment in full of all
Outstanding Amounts, together with all accrued and unpaid interest and fees
thereon, other than (i) the undrawn portion of Letters of Credit and (ii) all
letter of credit fees relating thereto accruing after such date (which fees
shall be payable solely for the account of the L/C Issuer and shall be computed
(based on interest rates and the Applicable Rate then in effect) on such undrawn
amounts to the respective expiry dates of the Letters of Credit), in each case
as have been fully Cash Collateralized or as to which other arrangements with
respect thereto satisfactory to the Administrative Agent and the L/C Issuer
shall have been made; (b) all Commitments shall have terminated or expired; (c)
the obligations and liabilities of the Borrower and each other Loan Party under
all Swap Agreements with any of the Lenders or their Affiliates shall have been
fully, finally and irrevocably paid and satisfied in full and the Swap
Agreements with any of the Lenders or their Affiliates shall have expired or
been terminated, or other arrangements satisfactory to the counterparties shall
have been made with respect thereto; and (d) the Borrower and each other Loan
Party shall have fully, finally and irrevocably paid and satisfied in full all
of their respective obligations and liabilities arising under the Loan
Documents, including with respect to the Borrower and the Obligations (except
for future obligations consisting of continuing indemnities and other contingent
Obligations of the Borrower or any Loan Party that may be owing to any of its
Related Parties or any Lender pursuant to the Loan Documents and expressly
survive termination of the Credit Agreement or any other Loan Document).


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.


“Fee Letter” means the letter agreement, dated October 18, 2006, among the
Borrower, the Parent, the Administrative Agent and the Arranger.


“Fiscal Year” means the twelve month fiscal period of the Parent and its
Subsidiaries commencing on January 1 of each calendar year and ending on
December 31 of each calendar year.


“Foreign Benefit Law” means any applicable statute, law, ordinance, code, rule,
regulation, order or decree of any foreign nation or any province, state,
territory, protectorate or other political subdivision thereof regulating,
relating to, or imposing liability or standards of conduct concerning, any
Employee Benefit Plan.


“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this

16

--------------------------------------------------------------------------------



definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.


“Four-Quarter Period” means a period of four full consecutive fiscal quarters of
the Parent and its Subsidiaries, taken together as one accounting period.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).


“Government Securities” means direct obligations of, or obligations the timely
payment of principal and interest on which are fully and unconditionally
guaranteed by, the United States.


“Guarantors” means, collectively, the Parent, CTI and, with the exception of
CVTI and Volunteer Insurance Limited, all the Subsidiaries of the Parent
executing the Subsidiary Guaranty on the Closing Date and all other Subsidiaries
that enter into a Subsidiary Guaranty Joinder Agreement pursuant to Section
6.20.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“Indebtedness” means as to any Person, without duplication, (a) all Indebtedness
for Money Borrowed of such Person, (b) all Rate Hedging Obligations of such
Person, (c) all indebtedness secured by any Lien on any property or asset owned
or held by such Person regardless or whether the indebtedness secured thereby
shall have been assumed by such Person or is non-recourse to the credit of such
Person, and (d) all Contingent Obligations of such Person,

17

--------------------------------------------------------------------------------



including all such items incurred by any partnership or joint venture as to
which such Person is liable as a general partner or joint venturer.


“Indebtedness for Money Borrowed” means with respect to any Person, without
duplication, all indebtedness in respect of money borrowed, including without
limitation, all obligations under Capital Leases, all amounts outstanding under
Permitted Receivables Securitizations, all Synthetic Lease Obligations, all
Subordinated Indebtedness, the deferred purchase price of any property or
services, the aggregate face amount of all surety bonds, letters of credit, and
bankers’ acceptances, and (without duplication) all payment and reimbursement
obligations in respect thereof whether or not matured, evidenced by a promissory
note, bond, debenture or similar written obligation for the payment of money
(including reimbursement agreements and conditional sales or similar title
retention agreements), including all such items incurred by any partnership or
joint venture as to which such Person is liable as a general partner or joint
venturer, other than trade payables and accrued expenses incurred in the
ordinary course of business.


“Indemnified Taxes” means Taxes other than Excluded Taxes.


“Indemnitees” has the meaning specified in Section 10.04(b).


“Information” has the meaning specified in Section 10.07.


“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.


“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Revolving Loan Notice; provided
that:


(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;


(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


(iii) no Interest Period shall extend beyond the Maturity Date.

18

--------------------------------------------------------------------------------



“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Borrower’s
internal controls over financial reporting, in each case as described in the
Securities Laws.


“IRS” means the United States Internal Revenue Service.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).


“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor the L/C
Issuer and relating to such Letter of Credit.


“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.


“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing.


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.


“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.07. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.


“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

19

--------------------------------------------------------------------------------



“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.


“Letter of Credit” means each standby letter of credit issued hereunder and
shall include the Existing Letters of Credit.


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.


“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).


“Letter of Credit Fee” has the meaning specified in Section 2.03(i).


“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$100,000,000 and (b) the Aggregate Commitments. The Letter of Credit Sublimit is
part of, and not in addition to, the Aggregate Commitments.


“Licensing Agreements” means, collectively, each written license agreement, in
form and substance satisfactory to the Administrative Agent, by and among the
Borrower or any other Loan Party, as licensee, and CIP, as licensor, pursuant to
which the Borrower or such Loan Party or Parties will have the right to use all
trademarks, trade names, goodwill, rights under certain license agreements
regarding source code, internally developed software, and certain know-how
conducive to the operation of a trucking company, and shall pay royalties to
CIP, in connection with such use in amounts established by such license
agreement, including, but not limited to, that certain Intellectual Property
License and Services Agreement dated October 1, 1999 by and between CIP, as
licensor, and CTI, as licensee, that certain Intellectual Property License and
Services Agreement dated October 1, 1999 by and between CIP, as licensor, and
Southern Refrigerated Transport, Inc., as licensee, that certain Intellectual
Property License and Services Agreement dated June 1, 2006 by and between CIP,
as licensor, and Covenant Transport Solutions, Inc., as licensee, and that
certain Intellectual Property License and Services Agreement dated October 11,
2006 by and between CIP, as licensor, and Star Transportation, Inc. as licensee.


“Lien” means any interest in property securing any obligation owed to, or a
claim by, a Person other than the owner of the property, whether such interest
is based on the common law, statute or contract, and including but not limited
to the lien or security interest arising from a mortgage, encumbrance, pledge,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes. For the purposes of this Agreement, the Parent
and any Subsidiary of the Parent shall be deemed to be the owner of any property
which it has acquired or holds subject to a conditional sale agreement,
financing lease, or other arrangement pursuant to which title to the property
has been retained by or vested in some other Person for security purposes.


“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan or a Swing Line Loan.

20

--------------------------------------------------------------------------------



“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, the Parent Guaranty, the Subsidiary Guaranty, each Subsidiary Guaranty
Joinder Agreement, each Pledge Agreement, each Pledge Joinder Agreement and each
other Security Instrument.


“Loan Parties” means, collectively, the Borrower, the Parent, each Guarantor and
each other Person granting a Lien on, or collectively assigning, Collateral
pursuant to any Security Instrument.


“Material Adverse Effect” means a material adverse effect on (i) the business,
properties, liabilities (actual or contingent), operations, prospects or
condition, financial or otherwise, of the Parent and its Subsidiaries taken as a
whole, (ii) the ability of any Loan Party to pay or perform its respective
obligations, liabilities and indebtedness under the Loan Documents as such
payment or performance becomes due in accordance with the terms thereof, or
(iii) the rights, powers and remedies of the Administrative Agent or any Lender
under any Loan Documents or the validity, legality or enforceability thereof.


“Maturity Date” means December 20, 2011; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is making, or
is accruing an obligation to make, contributions or has made, or been obligated
to make, contributions within the preceding six (6) Fiscal Years.


“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.


“Obligations” means the obligations, liabilities and Indebtedness of the
Borrower with respect to (i) the principal and interest on the Loans as
evidenced by the Notes, (ii) the L/C Obligations and otherwise in respect of the
Letters of Credit, (iii) all liabilities of the Borrower or the Parent to any
Lender (or any Affiliate of any Lender) which arise under a Swap Agreement, and
(iv) the payment and performance of all other obligations, liabilities and
Indebtedness of the Borrower to the Lenders (including the L/C Issuer), the
Administrative Agent or the Arranger hereunder, under any one or more of the
other Loan Documents or with respect to the Loans.


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or

21

--------------------------------------------------------------------------------



organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Organizational Action” means with respect to any corporation, limited liability
company, partnership, limited partnership, limited liability partnership or
other legally authorized incorporated or unincorporated entity, any corporate,
organizational or partnership action (including any required shareholder, member
or partner action), or other similar official action, as applicable, taken by
such entity.


“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.


“Outstanding Amount” means (i) with respect to Revolving Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.


“Parent” means Covenant Transport, Inc., a Nevada corporation and the owner of
100% of the issued and outstanding common stock of the Borrower.


“Parent Guaranty” means the Parent Guaranty made by the Parent in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit F-1.


“Participant” has the meaning specified in Section 10.06(d).


“PBGC” means the Pension Benefit Guaranty Corporation.


“PCAOB” means the Public Company Accounting Oversight Board.


“Pension Plan” means any employee pension benefit plan within the meaning of
Section 3(2) of ERISA, other than a Multiemployer Plan, which is subject to the
provisions of Title IV of ERISA or Section 412 of the Code and which (i) is
maintained for employees of the Parent or the Borrower or any of their
respective ERISA Affiliates or is assumed by the Parent or the Borrower or any
of their respective ERISA Affiliates in connection with any Acquisition or (ii)
has at any time been maintained for the employees of the Parent or the Borrower
or any current or former ERISA Affiliate.


“Permitted Receivables Securitization” means limited recourse or nonrecourse
sales and assignments of accounts receivable of the Borrower or any Subsidiary
of the Parent to one or more special purpose entities, in connection with the
issuance of obligations by such special purpose entities secured by such
accounts, the proceeds of the issuance of which obligations

22

--------------------------------------------------------------------------------



shall be made available to the Borrower or such Subsidiary of the Parent, as
applicable, all pursuant to the terms and conditions of the Receivables Purchase
Agreement.


“Permitted Share Repurchases” means purchases by the Parent of the common stock
of the Parent made on the open market, on terms acceptable to the Administrative
Agent and in compliance with applicable regulations, which purchases in the
aggregate shall be subject to the limitations set forth in Section 7.08.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Platform” has the meaning specified in Section 6.01.


“Pledge Agreements” means, collectively, the following Pledge Agreements, as
each of the same may be amended, supplemented (including by Pledge Agreement
Supplement), amended and restated, or otherwise modified from time to time:


(i) that certain Fourth Amended and Restated Parent Stock Pledge and Security
Agreement dated as of the Closing Date by the Parent in favor of the Collateral
Agent, for the ratable benefit of the Credit Secured Parties, amending and
restating that certain Third Amended and Restated Parent Stock Pledge and
Security Agreement dated as of December 16, 2004 by the Parent in favor of the
Collateral Agent, substantially in the form of Exhibit H-1 attached hereto;


(ii) that certain Fourth Amended and Restated Guarantor Stock Pledge and
Security Agreement dated as of the Closing Date by CTI in favor of the
Collateral Agent, for the ratable benefit of the Credit Secured Parties,
amending and restating that certain Third Amended and Restated Guarantor Stock
Pledge and Security Agreement dated as of December 16, 2004 by CTI in favor of
the Collateral Agent, substantially in the form of Exhibit H-2 attached hereto;


(iii) any additional Pledge Agreement delivered to the Collateral Agent pursuant
to Article IVA or Section 6.20 hereof, substantially in the form attached hereto
as Exhibit H-1 (with appropriate conforming changes);


(iv) any Pledge Joinder Agreement delivered to the Collateral Agent by any
Subsidiary of the Parent pursuant to the provisions of Article IVA or Section
6.20 hereof (with appropriate conforming changes); and


(v) with respect to any Subsidiary Securities issued by a Direct Foreign
Subsidiary of the Parent or the Borrower, any additional or substitute charge,
agreement, document, instrument or conveyance, in form and substance acceptable
to the Administrative Agent and the Collateral Agent, conferring under
applicable foreign law upon the Collateral Agent for the ratable benefit of the
Credit Secured Parties a Lien upon such Subsidiary Securities as are owned by
the Parent, the Borrower or any Domestic Subsidiary of the Parent or the
Borrower.

23

--------------------------------------------------------------------------------



“Pledge Agreement Supplement” means, with respect to each Pledge Agreement, each
Pledge Agreement Supplement substantially in the form affixed as an Exhibit to
such Pledge Agreement.


“Pledge Joinder Agreement” means, with respect to each Pledge Agreement, the
Pledge Joinder Agreement, substantially in the form affixed as an Exhibit to
such Pledge Agreement.


“Pledged Interests” means (i) 100% of the Subsidiary Securities (or if the
relevant Person shall own less than 100% of such Subsidiary Securities, then
100% of such Subsidiary Securities owned by such Person) of each of the existing
or hereafter organized or acquired Domestic Subsidiaries of the Borrower and of
the Parent or the Domestic Subsidiaries of any Domestic Subsidiaries of the
Borrower and of the Parent; and (ii) 65% of the Voting Securities (or if the
relevant Person shall own less than 65% of such Voting Securities, then 100% of
the Voting Securities owned by such Person) and 100% of the nonvoting Subsidiary
Securities of each of the existing or hereafter organized or acquired direct
Foreign Subsidiaries of the Borrower, the Parent, or any other Guarantor (or if
the relevant Person shall own less than 100% of such nonvoting Subsidiary
Securities, then 100% of such Subsidiary Securities owned by such Person).


“Rate Hedge Value” means, with respect to each contract, instrument or other
arrangement creating a Rate Hedging Obligation, the net obligations of the
Borrower, the Parent, or any Subsidiary of the Parent thereunder equal to the
termination value thereof as determined in accordance with its provisions (if
such Rate Hedging Obligation has been terminated) or the mark to market value
thereof as determined on the basis of available quotations from any recognized
dealer in, or from Bloomberg or other similar service providing market
quotations for, the applicable Rate Hedging Obligation (if such Rate Hedging
Obligation has not been terminated).


“Rate Hedging Obligations” means, without duplication, any and all obligations
of the Borrower, the Parent or any Subsidiary, whether absolute or contingent
and howsoever and whensoever created, arising, evidenced or acquired (including
all renewals, extensions and modifications thereof and substitutions therefor),
under (i) any and all agreements, devices or arrangements designed to protect at
least one of the parties thereto from the fluctuations of interest rates,
exchange rates or forward rates, including fuel prices, applicable to such
party’s assets, liabilities or exchange transactions, including, but not limited
to, Dollar-denominated or cross-currency interest rate exchange agreements,
forward currency exchange agreements, interest rate cap or collar protection
agreements, forward rate currency or interest rate options, puts, warrants and
those commonly known as interest rate “swap” agreements and forward fuel
purchase contracts, commitments, or options; (ii) all other “derivative
instruments” as defined in Statement No. 133 of the Financial Accounting
Standards Board and which are subject to the reporting requirements of Statement
No. 133 of the Financial Accounting Standards Board; and (iii) any and all
cancellations, buybacks, reversals, terminations or assignments of any of the
foregoing. For purposes of any computation hereunder, each Rate Hedging
Obligation shall be valued at the Rate Hedge Value thereof.

24

--------------------------------------------------------------------------------



“Receivables Purchase Agreement” means, collectively, (i) that certain
Receivables Purchase Agreement dated as of December 12, 2000 by and among CTI,
as an Originator, Southern Refrigerated Transport, Inc., as an Originator, and
CVTI, as Purchaser, and (ii) that certain Loan Agreement dated as of December
12, 2000 by and among CVTI, as Borrower, the Parent, as Master Servicer, Three
Pillars Funding Corporation, as Lender, and SunTrust Equitable Securities
Corporation, as Administrator, each as amended to date, and as each may be
amended from time to time in the future in accordance with the terms hereof.


“Register” has the meaning specified in Section 10.06(c).


“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed in the Securities
Laws.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.


“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans, a Revolving Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.


“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.


“Responsible Officer” means the chief executive officer, president, any vice
president, chief financial officer, treasurer, assistant treasurer or controller
of a Loan Party, or in the case of Section 4.01(a)(iii), the secretary of a Loan
Party. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.


“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock of the Parent or any
Subsidiary Securities (other than those payable or distributable solely to the
Parent, or those payable or distributable to a Subsidiary of the Parent which
are subsequently paid or distributed by such Subsidiary to the Parent, provided
that any amount received by the Parent and not used to finance a Permitted Share
Repurchase within thirty (30) days of its receipt shall be contributed as
capital to the Borrower, other than amounts used by the Parent to make cash
dividend payments as permitted

25

--------------------------------------------------------------------------------



by Section 7.08) now or hereafter outstanding, except a dividend payable solely
in shares of a class of stock or equity interest to the holders of that class;
(b) any redemption, conversion, exchange, retirement or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any class of stock of the Parent or any Subsidiary Securities (other than those
payable or distributable solely to the Parent) now or hereafter outstanding; (c)
any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of stock of
Parent or any Subsidiary Securities of its Subsidiaries now or hereafter
outstanding; and (d) any issuance and sale of Subsidiary Securities of any
Subsidiary of the Parent or of the Borrower, (or any option, warrant or right to
acquire such stock) other than in the case of Subsidiaries of the Borrower, to
the Borrower or another of its Subsidiaries and in the case of any other
Subsidiaries of the Parent, to the Parent or one of its Subsidiaries.


“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.


“Revolving Loan” has the meaning specified in Section 2.01.


“Revolving Loan Notice” means a notice of (a) a Revolving Borrowing, (b) a
conversion of Revolving Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.


“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.


“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.


“Security Instruments” means, collectively, the Pledge Agreements and all other
agreements (including control agreements), instruments and other documents,
whether now existing or hereafter in effect, pursuant to which the Borrower, the
Parent or any Subsidiary of the Parent or of the Borrower or other Person shall
grant or convey to the Administrative Agent for the benefit of the Credit
Secured Parties a Lien in, or any other Person shall acknowledge any such Lien
in, property as security for all or any portion of the Obligations or any other
obligation under any Loan Document.


“Servicing Agreements” means, collectively, each written servicing agreement, in
form and substance acceptable to the Administrative Agent, by and between
Covenant.com, Inc. and the Borrower and certain other Loan Parties pursuant to
which Covenant.com, Inc. provides management information system services to such
entities in return for a fee determined by such servicing agreement.

26

--------------------------------------------------------------------------------



“Solvent” means, when used with respect to any Person, that at the time of
determination:


(a) the fair value of its assets (both at fair valuation and at present fair
saleable value on an orderly basis) is in excess of the total amount of its
liabilities, including Contingent Obligations; and


(b) it is then able and expects to be able to pay its debts as they mature; and


(c) it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.


“Star” means Star Transportation, Inc., a Tennessee corporation.


“Star Debt” has the meaning specified in Section 4.01(a)(x).


“Subordinated Indebtedness” means, (i) as at the Closing Date, Indebtedness for
Money Borrowed then outstanding of the Borrower or any Guarantor which is
subject to a Subordination Agreement or otherwise is fully subordinated in
writing on terms acceptable to the Administrative Agent and the Required Lenders
to the Obligations and, as applicable, other obligations of any Loan Party under
the Loan Documents, and (ii) from and after the Closing Date, in addition, such
other Indebtedness for Money Borrowed of the Borrower or any Guarantor permitted
to be incurred hereunder and which is subject to a Subordination Agreement or
otherwise is fully subordinated in writing on terms acceptable to the
Administrative Agent and the Required Lenders to the Obligations and, as
applicable, other obligations of any Loan Party under the Loan Documents.


“Subordination Agreement” means a Subordination Agreement in form and substance
satisfactory to the Administrative Agent and the Required Lenders, executed and
delivered by the Borrower or any Guarantor which has issued Subordinated
Indebtedness and by the holder or holders of such Subordinated Indebtedness.


“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person; provided, however, that each of CVTI and Volunteer Insurance
Limited shall only be included as a Subsidiary of the Parent in the references
to “Subsidiary” or “Subsidiaries” included in Sections 5.01(a) and (b), 5.04
(except for the last sentence thereof), 5.08, 5.09, 5.10, 6.01(f) and (g), 6.03,
6.04, 6.06, 6.07, 6.08, 6.09, 6.11, 6.12 and 7.14. Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries both of the Parent and of the Borrower.


“Subsidiary Guaranty” means the Subsidiary Guaranty made by each of the existing
Domestic Subsidiaries of the Borrower and of the Parent, with the exception of
CVTI, on the Closing Date and each Subsidiary (including any Direct Foreign
Subsidiary to the extent no

27

--------------------------------------------------------------------------------



material adverse tax consequences would result) formed or acquired after the
Closing Date in favor of the Administrative Agent and the Lenders, substantially
in the form of Exhibit F-2.


“Subsidiary Guaranty Joinder Agreement” means the Subsidiary Guaranty Joinder
Agreement made by each Subsidiary formed or acquired after the Closing Date in
favor of the Administrative Agent and the Lenders, substantially in the form of
Exhibit A attached to Exhibit F-2.


“Subsidiary Securities” means the shares of capital stock or the other equity
interests issued by or equity participations in any Subsidiary of the Borrower
or of the Parent (excluding CVTI and Volunteer Insurance Limited, and
specifically including the capital stock of the Borrower, all of which is owned
by the Parent), whether or not constituting a “security” under Article 8 of the
Uniform Commercial Code as in effect in any jurisdiction.


“Swap Agreement” means one or more agreements between the Borrower, the Parent
and any Person, on terms mutually acceptable to the Borrower, the Parent and
such Person and approved by the Required Lenders, which agreements create Rate
Hedging Obligations; provided, however, that no such approval of the Lenders
shall be required to the extent such agreements are entered into between the
Borrower, the Parent and any Lender or any Affiliate of any Lender.


“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.


“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.


“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.


“Swing Line Loan” has the meaning specified in Section 2.04(a).


“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.


“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.


“Synthetic Lease Obligations” means generally all monetary obligations of a
lessee under any tax retention or other synthetic leases which is treated as an
operating lease under GAAP but the liabilities under which are or would be
characterized as indebtedness of such Person for tax purposes or upon the
insolvency of such Person. The amount of Synthetic Lease Obligations in respect
of any synthetic lease at any date of determination thereof shall be equal to
the aggregate purchase price of any property subject to such lease less the
aggregate amount of payments of rent theretofore made which reduce the lessee’s
obligations under such synthetic lease and which are not the financial
equivalent of interest.

28

--------------------------------------------------------------------------------



“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.


“Termination Event” means: (i) a “Reportable Event” described in Section 4043 of
ERISA and the regulations issued thereunder (unless the notice requirement has
been waived by applicable regulation); or (ii) the withdrawal of the Parent or
any ERISA Affiliate from a Pension Plan during a plan year in which it was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or was deemed
such under Section 4062(e) of ERISA; or (iii) the termination of a Pension Plan,
the filing of a notice of intent to terminate a Pension Plan or the treatment of
a Pension Plan amendment as a termination under Section 4041 of ERISA; or (iv)
the institution of proceedings to terminate a Pension Plan by the PBGC; or (v)
any other event or condition which would constitute grounds under Section
4042(a) of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; or (vi) the partial or complete withdrawal of the
Borrower or any ERISA Affiliate from a Multiemployer Plan; or (vii) the
imposition of a Lien pursuant to Section 412 of the Code or Section 302 of
ERISA; or (viii) any event or condition which results in the reorganization or
insolvency of a Multiemployer Plan under Section 4241 or Section 4245 of ERISA,
respectively; or (ix) any event or condition which results in the termination of
a Multiemployer Plan under Section 4041A of ERISA or the institution by the PBGC
of proceedings to terminate a Multiemployer Plan under Section 4042 of ERISA; or
(x) any event or condition with respect to any Employee Benefit Plan which is
regulated by any Foreign Benefit Law that results in the termination of such
Employee Benefit Plan or the revocation of such Employee Benefit Plan’s
authority to operate under the applicable Foreign Benefit Law.


“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.


“Transplace” means Transplace, Inc., an Affiliate of the Parent.


“Type” means, with respect to a Revolving Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.


“Uniform Commercial Code” means the Uniform Commercial Code as in effect in any
applicable jurisdiction.


“United States” and “U.S.” mean the United States of America.


“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).


“Volunteer Insurance Limited” means Volunteer Insurance Limited, a Cayman
Islands corporation.


“Voting Securities” means shares of capital stock issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies,

29

--------------------------------------------------------------------------------



entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even if the right so to vote has been suspended by
the happening of such a contingency.


1.03 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:


(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.


(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
 
1.04 Accounting Terms. (a) General. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.

30

--------------------------------------------------------------------------------



(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.


(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB Interpretation No. 46 - Consolidation of Variable
Interest Entities: an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein.
 
1.05 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
 
1.06 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).
 
1.07 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
 
1.08 Accounting for Acquisitions. With respect to any Acquisition consummated on
or after the Closing Date and so long as any Lender shall have any Commitment
hereunder, any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the following
shall apply:


(a)  For each of the four Four-Quarter Periods ending next following the date of
such Acquisition, (i) Consolidated EBITDAR shall include the results of
operations of the Person or assets so acquired on a historical pro forma basis
and which amounts may include such adjustments as are permitted under Regulation
S-X of the SEC and reasonably satisfactory to the Administrative Agent but (ii)
for purposes of determining compliance with the provisions of

31

--------------------------------------------------------------------------------



Section 7.01(a), any increase in Consolidated Net Income resulting solely from
such pro forma treatment of such Acquisition shall be disregarded; and


(b)  For each of the four Four-Quarter Periods ending next following the date of
each Acquisition, Consolidated Fixed Charges shall include the results of
operations of the Person or assets so acquired, which amounts shall be
determined on a historical pro forma basis, provided, however, Consolidated
Interest Expense shall be adjusted on a historical pro forma basis to (i)
eliminate interest expense accrued during such period on any Indebtedness repaid
in connection with such Acquisition and (ii) include interest expense on any
Indebtedness (including Indebtedness hereunder) incurred, acquired or assumed in
connection with such Acquisition (“Incremental Debt”) calculated (x) as if all
such Incremental Debt had been incurred as of the first day of such Four-Quarter
Period and (y) at the following interest rates: (I) for all periods subsequent
to the date of the Acquisition and for Incremental Debt assumed or acquired in
the Acquisition and in effect prior to the date of Acquisition, at the actual
rates of interest applicable thereto, and (II) for all periods prior to the
actual incurrence of such Incremental Debt, equal to the average daily rate of
interest actually applicable to such Incremental Debt hereunder or under other
financing documents applicable thereto as at the end of each affected
Four-Quarter Period, as the case may be.


ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01 Revolving Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Revolving Loan”) to
the Borrower from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Revolving Borrowing, (i) the Total Outstandings shall not exceed the lesser of
(x) the Aggregate Commitments, or (y) the Borrowing Base, and (ii) the aggregate
Outstanding Amount of the Revolving Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Commitment. Within the limits of each
Lender’s Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01, prepay under Section 2.05, and
reborrow under this Section 2.01. Revolving Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.
 
2.02 Borrowings, Conversions and Continuations of Revolving Loans.


(a) Each Revolving Borrowing, each conversion of Revolving Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurodollar Rate Loans
or of any conversion of Eurodollar Rate Loans to Base Rate Revolving Loans, and
(ii) on the requested date of any Borrowing of Base Rate Revolving Loans. Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery

32

--------------------------------------------------------------------------------



to the Administrative Agent of a written Revolving Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Each Borrowing
of, conversion to or continuation of Eurodollar Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof. Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Revolving Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Revolving Loan
Notice (whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Revolving Borrowing, a conversion of Revolving Loans from one Type
to the other, or a continuation of Eurodollar Rate Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Revolving Loans to be
borrowed, converted or continued, (iv) the Type of Revolving Loans to be
borrowed or to which existing Revolving Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Revolving Loan in a Revolving Loan Notice or
if the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Revolving Loans shall be made as, or converted
to, Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such
Revolving Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.


(b) Following receipt of a Revolving Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Revolving Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection. In the case of a Revolving Borrowing,
each Lender shall make the amount of its Revolving Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Revolving Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Revolving Loan Notice with respect to such
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing, first, shall be applied to the payment in full
of any such L/C Borrowings, and second, shall be made available to the Borrower
as provided above.


(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.


(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination

33

--------------------------------------------------------------------------------



of such interest rate. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.


(e) After giving effect to all Revolving Borrowings, all conversions of
Revolving Loans from one Type to the other, and all continuations of Revolving
Loans as the same Type, there shall not be more than ten (10) Interest Periods
in effect with respect to Revolving Loans.
 
2.03 Letters of Credit.


(a) The Letter of Credit Commitment.


(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (I) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower (or the Borrower and any Subsidiary of
the Parent), and to amend or extend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (II) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of the Borrower or its Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (I) the Total Outstandings shall
not exceed the lesser of (x) the Aggregate Commitments, or (y) the Borrowing
Base, (II) the aggregate Outstanding Amount of the Revolving Loans of any
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Commitment, and
(III) the Outstanding Amount of the L/C Obligations shall not exceed the Letter
of Credit Sublimit. Each request by the Borrower for the issuance or amendment
of a Letter of Credit shall be deemed to be a representation by the Borrower
that the L/C Credit Extension so requested complies with the conditions set
forth in the proviso to the preceding sentence. Within the foregoing limits, and
subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed. All
Existing Letters of Credit shall be deemed to have been issued pursuant hereto,
and from and after the Closing Date shall be subject to and governed by the
terms and conditions hereof.


(ii) The L/C Issuer shall not issue any Letter of Credit, if:


(A)  subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

34

--------------------------------------------------------------------------------



(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.


(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:


(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;


(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;


(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $500,000;


(D) such Letter of Credit is to be denominated in a currency other than Dollars;
or


(E) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender hereunder, unless the L/C
Issuer has entered into satisfactory arrangements with the Borrower or such
Lender to eliminate the L/C Issuer’s risk with respect to such Lender.


(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.


(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.


(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer

35

--------------------------------------------------------------------------------



Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.


(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.


(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may require. In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.


(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower (or the Borrower and any Subsidiary of
the Parent) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.

36

--------------------------------------------------------------------------------



(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is five Business Days before the Non-Extension Notice Date (1) from
the Administrative Agent that the Required Lenders have elected not to permit
such extension or (2) from the Administrative Agent, any Lender or the Borrower
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied, and in each such case directing the L/C Issuer not to permit
such extension.


(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.


(c) Drawings and Reimbursements; Funding of Participations.


(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Revolving Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in Section
4.02 (other than the delivery of a Revolving Loan Notice). Any notice given by
the L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i)
may be given by telephone if immediately confirmed in writing;

37

--------------------------------------------------------------------------------



provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.


(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Lender that so makes funds available shall be
deemed to have made a Base Rate Revolving Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the L/C Issuer.


(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.


(iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.


(v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Revolving Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.


(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from

38

--------------------------------------------------------------------------------



the date such payment is required to the date on which such payment is
immediately available to the L/C Issuer at a rate per annum equal to the greater
of the Federal Funds Rate and a rate determined by the L/C Issuer in accordance
with banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Revolving Borrowing or L/C Advance in respect of the
relevant L/C Borrowing, as the case may be. A certificate of the L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.


(d) Repayment of Participations.


(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Administrative Agent.


(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.


(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:


(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;


(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

39

--------------------------------------------------------------------------------



(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;


(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or


(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.


The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.


(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight

40

--------------------------------------------------------------------------------



draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit.  In furtherance and not in limitation of the foregoing, the
L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.


(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrower shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations. Sections 2.05 and 8.02(c)
set forth certain additional requirements to deliver Cash Collateral hereunder.
For purposes of this Section 2.03, Section 2.05 and Section 8.02(c), “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the L/C Issuer and the Lenders, as collateral for the
L/C Obligations, cash or deposit account balances pursuant to documentation in
form and substance satisfactory to the Administrative Agent and the L/C Issuer
(which documents are hereby consented to by the Lenders). Derivatives of such
term have corresponding meanings. The Borrower hereby grants to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America.


(h) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
each Letter of Credit.


(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Rate times the daily amount available to be drawn under
such Letter of Credit. For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.07. Letter of Credit Fees shall be
(i) due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears. If there
is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each standby Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.


(j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate per annum
specified in the Fee Letter, computed on the daily

41

--------------------------------------------------------------------------------



amount available to be drawn under such Letter of Credit and on a quarterly
basis in arrears. Such fronting fee shall be due and payable on the tenth
Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.07. In addition, the Borrower
shall pay directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.


(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.


(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary of the Parent, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries of the Parent inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries of the Parent.
 
2.04 Swing Line Loans.


(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans (each such loan, a “Swing Line
Loan”) to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Percentage of the Outstanding
Amount of Revolving Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Commitment; provided, however,
that after giving effect to any Swing Line Loan, (i) the Total Outstandings
shall not exceed the lesser of (x) the Aggregate Commitments, or (y) the
Borrowing Base, and (ii) the aggregate Outstanding Amount of the Revolving Loans
of any Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and provided, further, that the Borrower shall not use the proceeds
of any Swing Line Loan to refinance any outstanding Swing Line Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall be a Base Rate
Loan. Immediately upon the making of a Swing Line Loan, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Applicable Percentage times the amount of
such Swing Line Loan.

42

--------------------------------------------------------------------------------



(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $500,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower either by (i) crediting the account of the
Borrower on the books of the Swing Line Lender with such amount in immediately
available funds, or (ii) wire transfer of such funds in accordance with
instructions provided to (and reasonably acceptable to) the Swing Line Lender by
the Borrower.


(c) Refinancing of Swing Line Loans.


(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Revolving Loan in an amount equal to such Lender’s Applicable Percentage of
the amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Revolving Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02. The Swing
Line Lender shall furnish the Borrower with a copy of the applicable Revolving
Loan Notice promptly after delivering such notice to the Administrative Agent.
Each Lender shall make an amount equal to its Applicable Percentage of the
amount specified in such Revolving Loan Notice available to the Administrative
Agent in immediately available funds for the account of the Swing Line Lender at
the Administrative Agent’s Office not later than 1:00 p.m. on the day specified
in such Revolving Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Revolving Loan to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the Swing Line Lender.

43

--------------------------------------------------------------------------------



(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Revolving Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.


(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Revolving Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.


(iv) Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Revolving Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.


(d) Repayment of Participations.


(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Swing Line Lender.


(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any

44

--------------------------------------------------------------------------------



settlement entered into by the Swing Line Lender in its discretion), each Lender
shall pay to the Swing Line Lender its Applicable Percentage thereof on demand
of the Administrative Agent, plus interest thereon from the date of such demand
to the date such amount is returned, at a rate per annum equal to the Federal
Funds Rate. The Administrative Agent will make such demand upon the request of
the Swing Line Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.


(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Revolving Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.


(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.
 
2.05 Prepayments.


(a) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Revolving Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Revolving Loans; (ii) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (iii) any prepayment of Base Rate Revolving
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Revolving Loans to be prepaid and, if Eurodollar
Rate Loans are to be repaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Each such
prepayment shall be applied to the Revolving Loans of the Lenders in accordance
with their respective Applicable Percentages.


(b) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

45

--------------------------------------------------------------------------------



(c) If for any reason the Total Outstandings at any time exceed either the
Aggregate Commitments or the Borrowing Base then in effect, the Borrower shall
immediately prepay Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided, however, that the Borrower
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(c) unless after the prepayment in full of the Loans the Total
Outstandings exceed either the Aggregate Commitments or the Borrowing Base then
in effect.
 
2.06 Termination or Reduction of Commitments. The Borrower may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, or from time to
time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
five Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Borrower shall not terminate
or reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, and (iv) if, after giving effect to any reduction of the
Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Aggregate Commitments, such Sublimit shall be
automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Commitments. Any reduction of the Aggregate Commitments shall
be applied to the Commitment of each Lender according to its Applicable
Percentage. All fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.
 
2.07 Repayment of Loans.


(a) The Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Revolving Loans outstanding on such date.


(b) The Borrower shall repay each Swing Line Loan on the earlier to occur of (i)
the date ten Business Days after such Loan is made and (ii) the Maturity Date.
 
2.08 Interest.


(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Revolving Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.


(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per

46

--------------------------------------------------------------------------------


annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.


(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.


(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.


(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.


(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.
 
2.09 Fees. In addition to certain fees described in subsections (i) and (j) of
Section 2.03:


(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Rate times the actual daily amount by
which the Aggregate Commitments exceed the sum of (i) the Outstanding Amount of
Revolving Loans and (ii) the Outstanding Amount of L/C Obligations. The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the last day of the
Availability Period. The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.


(b) Other Fees. (i) The Borrower shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.


(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

47

--------------------------------------------------------------------------------



2.10 Computation of Interest and Fees. All computations of interest for Base
Rate Loans when the Base Rate is determined by Bank of America’s “prime rate”
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
 
2.11 Evidence of Debt.


(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.


(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
 
2.12 Payments Generally; Administrative Agent’s Clawback.


(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to

48

--------------------------------------------------------------------------------



each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.


(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Revolving Borrowing of Eurodollar Rate Loans (or, in the
case of any Revolving Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Revolving Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Revolving Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Revolving
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Revolving Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Revolving Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Revolving Loan included in such Revolving
Borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.


(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on

49

--------------------------------------------------------------------------------



demand the amount so distributed to such Lender or the L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.


A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.


(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.


(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Revolving Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Revolving Loan, to purchase its participation or to
make its payment under Section 10.04(c).


(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
 
2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Revolving Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Revolving Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Revolving Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and other amounts owing them, provided that:


(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or

50

--------------------------------------------------------------------------------



subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and


(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Revolving Loans
or subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply).


Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
 
2.14 Increase in Commitments.


(a) Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrower
may from time to time, request an increase in the Aggregate Commitments by an
amount (for all such requests) not exceeding $75,000,000; provided that (i)
there shall have been no prior reduction by the Borrower of the Aggregate
Commitments pursuant to Section 2.06; (ii) any such request for an increase
shall be in a minimum amount of $10,000,000; (iii) the Borrower shall first
offer to each existing Lender the right to increase its Commitment, provided,
however, no existing Lender shall be required to increase its Commitment; (iv)
the Borrower shall obtain an increased or additional Commitment, respectively,
from existing Lenders or Eligible Assignees; and (v) no increase in the
Aggregate Commitments shall increase either the Letter of Credit Sublimit or the
Swing Line Sublimit. At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Lenders). 


(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.


(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrower and each Lender of the Lenders’ responses to
each request made hereunder. To achieve the full amount of a requested increase
and subject to the approval of the Administrative Agent, the L/C Issuer and the
Swing Line Lender (which approvals shall not be unreasonably withheld), the
Borrower may also invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement in form and substance satisfactory to the
Administrative Agent and its counsel.

51

--------------------------------------------------------------------------------



(d) Effective Date and Allocations. If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date.


(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party (i)
certifying and attaching the resolutions adopted by such Loan Party approving or
consenting to such increase, and (ii) in the case of the Borrower, certifying
that, before and after giving effect to such increase, (A) the representations
and warranties contained in Article V and the other Loan Documents are true and
correct on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.14, the representations and warranties contained in
subsections (a) of Section 5.06 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.01, and (B) no Default exists. The Borrower shall prepay any Revolving Loans
outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Revolving Loans ratable with any revised Applicable Percentages
arising from any nonratable increase in the Commitments under this Section.


(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.
 
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01 Taxes.


(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
L/C Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.


(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

52

--------------------------------------------------------------------------------



(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.


(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.


(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.


Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:


(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,


(ii) duly completed copies of Internal Revenue Service Form W-8ECI,


(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the

53

--------------------------------------------------------------------------------



Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code and (y) duly completed copies of
Internal Revenue Service Form W-8BEN, or


(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.


(f) Treatment of Certain Refunds. If the Administrative Agent, any Lender or the
L/C Issuer determines, in its sole discretion, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by the Borrower or
with respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent,
such Lender or the L/C Issuer, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Borrower, upon the request of the Administrative
Agent, such Lender or the L/C Issuer, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or the
L/C Issuer in the event the Administrative Agent, such Lender or the L/C Issuer
is required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Administrative Agent, any Lender or the
L/C Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.
 
3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Revolving Loans to
Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.
 
3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London

54

--------------------------------------------------------------------------------



interbank eurodollar market for the applicable amount and Interest Period of
such Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan , or (c) the Eurodollar Base Rate for
any requested Interest Period with respect to a proposed Eurodollar Rate Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Loan, the Administrative Agent will promptly so notify the Borrower and each
Lender. Thereafter, the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Revolving Borrowing
of Base Rate Loans in the amount specified therein.
 
3.04 Increased Costs.


(a) Increased Costs Generally. If any Change in Law shall:


(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or the L/C
Issuer;


(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or


(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.


(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital

55

--------------------------------------------------------------------------------



or on the capital of such Lender’s or the L/C Issuer’s holding company, if any,
as a consequence of this Agreement, the Commitments of such Lender or the Loans
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by the L/C Issuer, to a level below that which such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the L/C Issuer’s policies and the policies of such Lender’s or the
L/C Issuer’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.


(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.


(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
 
3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:


(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);


(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or


(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;


including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate

56

--------------------------------------------------------------------------------



the deposits from which such funds were obtained. The Borrower shall also pay
any customary administrative fees charged by such Lender in connection with the
foregoing.


For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
 
3.06 Mitigation Obligations; Replacement of Lenders.


(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.


(b) Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, the Borrower may replace such Lender in accordance with Section 10.13.
 
3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.
 
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01 Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:


(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

57

--------------------------------------------------------------------------------



(i) executed counterparts of this Agreement, the Parent Guaranty, the Subsidiary
Guaranty, and the Pledge Agreement sufficient in number for distribution to the
Administrative Agent, each Lender and the Borrower;


(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;


(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;


(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Borrower and the Guarantors is validly existing, in good
standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect, which such
jurisdictions are set forth on Schedule 4.01(a)(iv);


(v) a favorable opinion of Scudder Law Firm, P.C., L.L.O., counsel to the Loan
Parties, and applicable local counsel opinions, addressed to the Administrative
Agent and each Lender, as to the matters set forth in Exhibit G and such other
matters concerning the Loan Parties and the Loan Documents as the Administrative
Agent or the Required Lenders may reasonably request;


(vi) a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;


(vii) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied; and (B) that there has been no event or circumstance since the date
of the Audited Financial Statements, including without limitation any action,
suit, investigation, or proceeding pending or, to the knowledge of the Borrower,
threatened, in any court or before any arbitrator or Governmental Authority,
that has had or could be reasonably expected to have, either individually or in
the aggregate, a Material Adverse Effect;


(viii) a duly completed Compliance Certificate as of the last day of the fiscal
quarter of the Borrower ended on September 30, 2006, signed by a Responsible
Officer of the Borrower;


(ix) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect;

58

--------------------------------------------------------------------------------



(x) evidence that (A) all of the indebtedness of Star (the “Star Debt”)
guaranteed by the Borrower and the Guarantors in connection with the acquisition
of Star by the Parent has been or concurrently with the Closing Date is being
repaid in full, (B) any related documentation has been or concurrently with the
Closing Date is being terminated, and (C) all Liens securing such obligations
have been or concurrently with the Closing Date are being released;


(xi) delivery of documents and/or evidence of other actions as may be reasonably
necessary under applicable law to perfect the Liens of the Administrative Agent
under the Pledge Agreement as a first priority Lien in and to such Pledged
Interests as the Administrative Agent may reasonably require, including the
delivery by the Borrower of all certificates evidencing Pledged Interests,
accompanied in each case by duly executed stock powers (or other appropriate
transfer documents) in blank affixed thereto;


(xii) an initial Borrowing Base Certificate for the most recently ended fiscal
quarter, provided that, for purposes of determining the Borrowing Base as of the
Closing Date, so long as the release of the Liens associated with the Star Debt
to be reflected in the public record or otherwise is in the process of being
released or filed to the satisfaction of the Administrative Agent, the equipment
associated with such Liens which would otherwise not be permitted to be included
in such Borrowing Base shall be permitted to be included in the calculation of
such Borrowing Base;


(xiii)  Revolving Loan Notice in connection with any conversions or Borrowings
as of the Closing Date;


(xiv) copies of all documents governing or evidencing any Permitted Receivables
Securitization, all as in effect as of the Closing Date, certified by the
Secretary or Assistant Secretary of the Borrower to be true, correct and
complete copies thereof; and


(xv) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.


(b) Any fees required to be paid on or before the Closing Date shall have been
paid.


(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent).


(d) The Closing Date shall have occurred on or before January 31, 2007.

59

--------------------------------------------------------------------------------



Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
 
4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Revolving Loan Notice requesting
only a conversion of Revolving Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:


(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) of Section 5.06 shall be deemed to refer
to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01.


(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.


(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.


Each Request for Credit Extension (other than a Revolving Loan Notice requesting
only a conversion of Revolving Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.


ARTICLE IVA.
SECURITY


4A.01  Security. As security for the full and timely payment and performance of
all Obligations, the Borrower shall, and shall cause all other Loan Parties to,
on or before the Closing Date, do or cause to be done all things necessary in
the opinion of the Administrative Agent and its counsel to grant to the
Collateral Agent for the benefit of the Credit Secured Parties a duly perfected
first priority security interest in all Collateral subject to no prior Lien or
other encumbrance or restriction on transfer (other than restrictions on
transfer imposed by applicable securities laws).

60

--------------------------------------------------------------------------------



4A.02  Pledged Stock. Without limiting the generality of Section 4A.01, the
Parent and each other Guarantor having rights in any Subsidiary Securities shall
on the Closing Date deliver to the Collateral Agent, in form and substance
satisfactory to the Administrative Agent and the Collateral Agent, (A) a Pledge
Agreement which shall pledge to the Collateral Agent for the benefit of the
Credit Secured Parties (i) 65% of the Voting Securities of each Direct Foreign
Subsidiary (or if the Parent or any of its Subsidiaries shall own less than 65%,
then all of the Voting Securities owned by them) and 100% of the other
Subsidiary Securities of such Direct Foreign Subsidiary, and (ii) all of the
Subsidiary Securities of all Domestic Subsidiaries of the Parent, (B) if such
Subsidiary Securities are in the form of certificated securities, such
certificated securities, together with undated stock powers or other appropriate
transfer documents endorsed in blank pertaining thereto, (C) if such Subsidiary
Securities do not constitute securities and the Subsidiary has not elected to
have such interests treated as securities under Article 8 of the Uniform
Commercial Code, a control agreement sufficient to confer control (within the
meaning of Section 9-106 of the Uniform Commercial Code), and (D) Uniform
Commercial Code financing statements reflecting the Lien in favor of the
Collateral Agent on such Subsidiary Securities, each in form and substance
acceptable to the Administrative Agent and the Collateral Agent, and shall take
such further action and deliver or cause to be delivered such further documents
as required by the Security Instruments or otherwise as the Collateral Agent or
the Administrative Agent may request to effect the transactions contemplated by
this Article IV.A. The Borrower and the Parent shall, and shall cause each of
their Subsidiaries to, pledge to the Collateral Agent for the benefit of the
Credit Secured Parties (and as appropriate to reaffirm its prior pledge of) all
of the Subsidiary Securities which may be issued or acquired after the Closing
Date, and to deliver to the Collateral Agent all of the documents and
instruments in connection therewith as are required pursuant to the terms of
Section 6.20 and of the Security Instruments.


4A.03.  Further Assurances. At the request of the Administrative Agent or the
Collateral Agent, the Borrower will or will cause all other Loan Parties, as the
case may be, to execute, by its duly authorized officers, alone or with the
Administrative Agent or the Collateral Agent, any certificate, instrument,
financing statement, control agreement, statement or document, or to procure any
such certificate, instrument, statement or document, or to take such other
action (and pay all connected costs) which the Administrative Agent or the
Collateral Agent reasonably deems necessary from time to time to create,
continue or preserve the Liens in Collateral (and the perfection and priority
thereof) of the Collateral Agent contemplated hereby and by the other Loan
Documents and specifically including all Subsidiary Securities and all other
Collateral acquired by the Borrower or other Loan Party after the Closing Date.
The Collateral Agent is hereby irrevocably authorized to execute and file or
cause to be filed, with or if permitted by applicable law without the signature
of the Borrower or any Loan Party appearing thereon, all Uniform Commercial Code
financing statements reflecting the Borrower or any other Loan Party as “debtor”
and the Collateral Agent as “secured party”, and continuations thereof and
amendments thereto, as the Administrative Agent or the Collateral Agent
reasonably deems necessary or advisable to give effect to the transactions
contemplated hereby and by the other Loan Documents.


4A.04.  Information Regarding Collateral. The Borrower represents, warrants and
covenants that (i) the chief

61

--------------------------------------------------------------------------------



executive office of the Borrower and each other Loan Party (each, a “Grantor”)
at the Closing Date is located at the address or addresses specified on Schedule
4A.04, and (ii) Schedule 4A.04 contains a true and complete list of (a) the
exact legal name, jurisdiction of formation, and address of each Grantor, (b)
the exact legal name, jurisdiction of formation, and each location of the chief
executive office of each Grantor at any time since December 1, 1999, and (c)
each trade name, trademark or other trade style used by any Grantor since
January 1, 2004 and the purposes for which it was used. Borrower shall not
change, and shall not permit any other Grantor to change, its name, jurisdiction
of formation (whether by reincorporation, merger or otherwise), the location of
its chief executive office, or use or permit any other Grantor to use, any
additional trade name, trademark or other trade style, except upon giving not
less than thirty (30) days’ prior written notice to the Administrative Agent and
the Collateral Agent and taking or causing to be taken all such action at
Borrower’s or such other Grantor’s expense as may be reasonably requested by the
Administrative Agent or the Collateral Agent to perfect or maintain the
perfection of the Lien of the Collateral Agent in Collateral.


4A.05  Collateral Agent. Each Lender from time to time party hereto, the
Administrative Agent, the Borrower and the Parent hereby irrevocably consents to
the service by Bank of America in the capacity of Collateral Agent.
 
ARTICLE V.
REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants with respect to itself and to its
Subsidiaries and each other Loan Party, and the Parent represents and warrants
with respect to itself and to its Subsidiaries (which representations and
warranties shall survive the delivery of the documents mentioned herein and the
making of Loans and issuing of Letters of Credit), that:
 
5.01 Organization and Authority.


(a) The Borrower, the Parent and each of their Subsidiaries and each other Loan
Party is a corporation, limited liability company or partnership, as the case
may be, duly organized and validly existing under the laws of the jurisdiction
of its formation;


(b) The Borrower, the Parent and each of their Subsidiaries and each other Loan
Party (x) has the requisite power and authority to own its properties and assets
and to carry on its business as now being conducted and as contemplated in the
Loan Documents, and (y) is qualified to do business in every jurisdiction in
which failure so to qualify could have a Material Adverse Effect,


(c) The Borrower has the power and authority to execute, deliver and perform
this Agreement and the Notes, and to borrow hereunder, and to execute, deliver
and perform each of the other Loan Documents to which it is a party;


(d) Each Loan Party (other than the Borrower) has the power and authority to
execute, deliver and perform the Parent Guaranty (in the case of the Parent),
Subsidiary Guaranty (in the case of any Subsidiary) and each of the other Loan
Documents to which it is a party; and

62

--------------------------------------------------------------------------------



(e) When executed and delivered, each of the Loan Documents to which any Loan
Party is a party will be the legal, valid and binding obligation or agreement,
as the case may be, of such Loan Party, enforceable against such Loan Party in
accordance with its terms, subject to the effect of any applicable bankruptcy,
moratorium, insolvency, reorganization or other similar law affecting the
enforceability of creditors’ rights generally and to the effect of general
principles of equity (whether considered in a proceeding at law or in equity).


5.02 Loan Documents. The execution, delivery and performance by each Loan Party
of each of the Loan Documents to which it is a party:


(a) have been duly authorized by all requisite Organizational Action of such
Loan Party required for the lawful execution, delivery and performance thereof;


(b) do not violate any provisions of (i) any applicable law, rule or regulation,
(ii) any judgment, writ, order, determination, decree or arbitral award of any
Governmental Authority or arbitral authority binding on such Loan Party or its
properties, or (iii) the Organizational Documents of such Loan Party;


(c) does not and will not be in conflict with, result in a breach of or
constitute an event of default, or an event which, with notice or lapse of time
or both, would constitute an event of default, under any contract, indenture,
agreement or other instrument or document to which such Loan Party is a party,
or by which the properties or assets of such Loan Party are bound; and


(d) does not and will not result in the creation or imposition of any Lien upon
any of the properties or assets of such Loan Party or any Subsidiary of the
Borrower or the Parent except any Liens in favor of the Credit Secured Parties
created by the Security Instruments.


5.03 Solvency. Each Loan Party is Solvent after giving effect to the
transactions contemplated by the Loan Documents.
 
5.04 Subsidiaries and Stockholders. The Borrower and the Parent have no
Subsidiaries other than those Persons listed as Subsidiaries thereof in Schedule
5.04 and additional Subsidiaries created or acquired after the Closing Date in
compliance with Section 6.20; Schedule 5.04 states as of the date hereof the
organizational form of each entity, the authorized and issued capitalization of
each Subsidiary listed thereon, the number of shares or other equity interests
of each class of capital stock or interest issued and outstanding of each such
Subsidiary and the number and/or percentage of outstanding shares or other
equity interest (including options, warrants and other rights to acquire any
interest) of each such class of capital stock or other equity interest owned by
the Parent, the Borrower or by any such Subsidiary thereof; the outstanding
shares or other equity interests of each such Subsidiary have been duly
authorized and validly issued and are fully paid and nonassessable; and the
Borrower, the Parent and each such Subsidiary owns beneficially and of record
all the shares and other interests it is listed as owning in Schedule 5.04, free
and clear of any Lien except for Liens in favor of the Collateral Agent, for the
benefit of the Credit Secured Parties. Each Subsidiary of the Parent

63

--------------------------------------------------------------------------------



(other than the Borrower, CVTI and Volunteer Insurance Limited) existing as of
the Closing Date has entered into a Subsidiary Guaranty delivered on the Closing
Date.
 
5.05 Ownership Interests. Neither the Borrower nor the Parent owns an interest
in any Person other than the Persons listed in Schedule 5.04, equity investments
in Persons not constituting Subsidiaries permitted under Section 7.06 and
additional Subsidiaries created or acquired after the Closing Date in compliance
with Section 6.20.
 
5.06 Financial Condition; No Internal Control Event.


(a) The Parent has heretofore furnished to each Lender the Audited Financial
Statements as examined and certified by KPMG LLP and unaudited consolidated and
consolidating interim financial statements of the Parent and its Subsidiaries
consisting of a consolidated and consolidating balance sheets and related
consolidated statements of income, stockholders’ equity and cash flows, in each
case without notes, for and as of the end of the  nine (9) month period ending
September 30, 2006. Except as set forth therein, such financial statements
(including the notes thereto) present fairly the financial condition of the
Parent and its Subsidiaries as of the end of such Fiscal Year and nine (9) month
period and results of their operations and the changes in its stockholders’
equity for the Fiscal Year and interim period then ended, all in conformity with
GAAP, subject however, in the case of unaudited interim statements to year end
audit adjustments;


(b) since the later of (i) the date of the Audited Financial Statements
delivered pursuant to Section 5.06(a) hereof or (ii) the date of the audited
financial statements most recently delivered pursuant to Section 6.01(a) hereof,
there has not occurred any event, condition or circumstance including but not
limited to any fire, explosion, earthquake, accident, strike, lockout,
combination of workers, flood, embargo or act of God which has had or could
reasonably be expected to have a Material Adverse Effect;


(c) except as set forth in the financial statements referred to in Section
5.06(a) or in Schedule 5.06 or permitted by Section 7.04, neither the Parent nor
any Subsidiary of the Parent has incurred, other than in the ordinary course of
business, (i) any material Indebtedness or Contingent Obligation which remains
outstanding or unsatisfied, or (ii) any other commitment or liability which
remains outstanding or unsatisfied which has had or could reasonably be expected
to have a Material Adverse Effect; and


(d) To the best knowledge of each of the Parent and the Borrower, no Internal
Control Event exists or has occurred since the date of the Audited Financial
Statements that has resulted in or could reasonably be expected to result in a
misstatement in any material respect, in any financial information delivered or
to be delivered to the Administrative Agent or the Lenders, of (i) covenant
compliance calculations provided hereunder or (ii) the assets, liabilities,
financial condition or results of operations of the Parent and its Subsidiaries
on a consolidated basis.
 
5.07 Title to Properties. The Borrower, the Parent and each of their
Subsidiaries and each other Loan Party has good and marketable title to all its
real and personal properties, subject

64

--------------------------------------------------------------------------------



to no transfer restrictions or Liens of any kind, except for the transfer
restrictions and Liens described in Schedule 5.07 and Liens permitted by Section
7.03.
 
5.08 Taxes. Except as set forth in Schedule 5.08, the Borrower, the Parent and
each of their Subsidiaries has filed or caused to be filed all federal, state
and local tax returns which are required to be filed by it and, except for taxes
and assessments being contested in good faith by appropriate proceedings
diligently conducted and against which reserves reflected in the financial
statements described in Section 5.06(a) or Sections 6.01(a) or (b) and
satisfactory to the Borrower’s independent certified public accountants have
been established, have paid or caused to be paid all taxes as shown on said
returns or on any assessment received by it, to the extent that such taxes have
become due.
 
5.09 Other Agreements. No Loan Party nor any Subsidiary thereof is


(a) a party to or subject to any judgment, order, decree, agreement, lease or
instrument, or subject to other restrictions, which individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect; or


(b) in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any agreement or instrument to
which such Loan Party or any Subsidiary thereof is a party, which default has,
or if not remedied within any applicable grace period could reasonably be likely
to have, a Material Adverse Effect.


5.10 Litigation. Except as set forth in Schedule 5.10, there is no action, suit,
investigation or proceeding at law or in equity or by or before any governmental
instrumentality or agency or arbitral body pending, or, to the knowledge of the
Borrower or the Parent, threatened by or against the Borrower or the Parent or
any of their Subsidiaries or any other Loan Party or affecting the Borrower or
the Parent or any of their Subsidiaries or any other Loan Party or any
properties or rights of the Borrower or the Parent or any of their Subsidiaries
or any other Loan Party, which could reasonably be likely to have a Material
Adverse Effect.
 
5.11 Margin Stock. The proceeds of the borrowings made hereunder will be used by
the Borrower only for the purposes expressly authorized herein. None of such
proceeds will be used, directly or indirectly, for the purpose of purchasing or
carrying any margin stock or for the purpose of reducing or retiring any
Indebtedness which was originally incurred to purchase or carry margin stock
(other than shares of common stock of the Parent to be purchased by the Parent
in connection with a Permitted Share Repurchase, provided that all such
Permitted Share Repurchases have been (to the extent consummated prior to the
date hereof) and will be consummated, and the shares of stock so purchased have
been (to the extent acquired prior to the date hereof) and will be retired, or
limited in amount, as shall be necessary for compliance with Regulation U (12
CFR Part 221) as the same may be applicable to Permitted Share Repurchases from
time to time), or for any other purpose which violates or which would be
inconsistent with Regulation U (12 CFR Part 221) or Regulation X (12 CFR Part
224) of the FRB. Neither the Borrower, the Parent, nor any agent acting in their
behalf has taken or will take any action which might cause this Agreement or any
of the documents or instruments delivered pursuant hereto or any use of proceeds
of Loans to violate any regulation of the FRB or to violate any Securities Laws,
in each case as in effect on the date hereof.

65

--------------------------------------------------------------------------------



5.12 Regulated Company. No Loan Party is an “investment company,” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company”, as such terms are defined in the Investment Company Act of
1940, as amended (15 U.S.C. § 80a-1, et seq.). The application of the proceeds
of the Loans and repayment thereof by the Borrower and the performance by the
Borrower and the other Loan Parties of the transactions contemplated by the Loan
Documents will not violate any provision of said Act, or any rule, regulation or
order issued by the SEC thereunder, in each case as in effect on the date
hereof.
 
5.13 Patents, Etc. The Borrower and each other Loan Party owns or has the right
to use, under valid license agreements or otherwise, all material patents,
licenses, franchises, trademarks, trademark rights, trade names, trade name
rights, trade secrets, copyrights and know-how necessary to or used in the
conduct of its businesses as now conducted and as contemplated by the Loan
Documents, without known conflict with any patent, license, franchise,
trademark, trade secret, trade name, copyright, other proprietary right of any
other Person; all the foregoing which is not owned by the Borrower or such Loan
Party is licensed thereto by CIP pursuant to a Licensing Agreement.
 
5.14 No Untrue Statement. Neither this Agreement nor any other Loan Document or
certificate or document executed and delivered by or on behalf of the Borrower
or any other Loan Party in accordance with or pursuant to any Loan Document
contains any misrepresentation or untrue statement of material fact or omits to
state a material fact necessary, in light of the circumstance under which it was
made, in order to make any such warranty, representation or statement contained
therein not misleading.
 
5.15 No Consents, Etc. Neither the respective businesses or properties of the
Loan Parties or any Subsidiary thereof, nor any relationship among the Loan
Parties or any Subsidiary thereof and any other Person, nor any circumstance in
connection with the execution, delivery and performance of the Loan Documents
and the transactions contemplated thereby, is such as to require a consent,
approval or authorization of, or filing, registration or qualification with, any
Governmental Authority or any other Person on the part of any Loan Party as a
condition to the execution, delivery and performance of, or consummation of the
transactions contemplated by the Loan Documents, which, if not obtained or
effected, would be reasonably likely to have a Material Adverse Effect, or if
so, such consent, approval, authorization, filing, registration or qualification
has been duly obtained or effected, as the case may be.
 
5.16 Employee Benefit Plans.


(a) The Borrower, the Parent and each ERISA Affiliate are in compliance with all
applicable provisions of ERISA and the regulations and published interpretations
thereunder and in compliance with all Foreign Benefit Laws with respect to all
Employee Benefit Plans except for any required amendments for which the remedial
amendment period as defined in Section 401(b) of the Code has not yet expired.
Each Employee Benefit Plan that is intended to be qualified under Section 401(a)
of the Code has been determined or the Borrower or the Parent or their
Subsidiaries is in the process of obtaining a determination by the IRS to be so
qualified, each trust related to such plan has been determined to be exempt
under Section 501(a) of the Code, and each Employee Benefit Plan subject to any
Foreign Benefit Law has received the required approvals by any Governmental
Authority regulating such Employee Benefit Plan. No

66

--------------------------------------------------------------------------------



material liability has been incurred by the Borrower or the Parent or any ERISA
Affiliate which remains unsatisfied for any taxes or penalties with respect to
any Employee Benefit Plan or any Multiemployer Plan;


(b) Neither the Borrower, the Parent nor any ERISA Affiliate has (i) engaged in
a nonexempt prohibited transaction described in Section 4975 of the Code or
Section 406 of ERISA affecting any of the Employee Benefit Plans or the trusts
created thereunder which could subject any such Employee Benefit Plan or trust
to a material tax or penalty on prohibited transactions imposed under Internal
Revenue Code Section 4975 or ERISA, (ii) incurred any accumulated funding
deficiency with respect to any Employee Benefit Plan, whether or not waived, or
any other liability to the PBGC which remains outstanding other than the payment
of premiums and there are no premium payments which are due and unpaid, (iii)
failed to make a required contribution or payment to a Multiemployer Plan, (iv)
failed to make a required installment or other required payment under Section
412 of the Code, Section 302 of ERISA or the terms of such Employee Benefit
Plan, or (v) failed to make a required contribution or payment, or otherwise
failed to operate in compliance with any Foreign Benefit Law regulating any
Employee Benefit Plan;


(c) No Termination Event has occurred or is reasonably expected to occur with
respect to any Pension Plan or Multiemployer Plan, and neither the Borrower, the
Parent, nor any ERISA Affiliate has incurred any unpaid withdrawal liability
with respect to any Multiemployer Plan;


(d) The present value of all vested accrued benefits under each Employee Benefit
Plan which is subject to Title IV of ERISA, or the funding of which is regulated
by any Foreign Benefit Law did not, as of the most recent valuation date for
each such plan, exceed the then current value of the assets of such Employee
Benefit Plan allocable to such benefits;


(e) To the best of the Borrower’s and the Parent’s knowledge, each Employee
Benefit Plan which is subject to Title IV of ERISA or the funding of which is
regulated by any Foreign Benefit Law, maintained by the Borrower or the Parent
or any ERISA Affiliate, has been administered in accordance with its terms in
all material respects and is in compliance in all material respects with all
applicable requirements of ERISA, applicable Foreign Benefit Law and other
applicable laws, regulations and rules;


(f) The consummation of the Loans provided for herein will not involve any
prohibited transaction under ERISA which is not subject to a statutory or
administrative exemption; and


(g) No material proceeding, claim, lawsuit and/or investigation exists or, to
the best knowledge of the Borrower after due inquiry, is threatened concerning
or involving any Employee Benefit Plan.


5.17 No Default. As of the date hereof, there does not exist any Default or
Event of Default hereunder.

67

--------------------------------------------------------------------------------



5.18 Environmental Laws. The Borrower, the Parent, and each of their
Subsidiaries is in compliance with all applicable Environmental Laws and has
been issued and currently maintains all required federal, state and local
permits, licenses, certificates and approvals except for any non-compliance that
could not reasonably be expected to cause any Material Adverse Effect. Except as
would not reasonably be expected to cause any Material Adverse Effect, neither
the Borrower, the Parent, nor any of their Subsidiaries has been notified of any
pending or threatened action, suit, proceeding or investigation, and neither the
Borrower, the Parent, nor any of their Subsidiaries is aware of any fact or
facts, which (a) call into question, or could reasonably be expected to call
into question, compliance by the Borrower, the Parent, or any of their
Subsidiaries with any Environmental Laws, (b) could reasonably be expected to
form the basis of a meritorious proceeding, to suspend, revoke or terminate any
license, permit or approval necessary for the operation of the Borrower’s, the
Parent’s, or any of their Subsidiaries’ business or facilities or for the
generation, handling, storage, treatment or disposal of any Hazardous Materials,
or (c) could reasonably be expected to form the basis of a meritorious
proceeding to cause any property of the Borrower, the Parent, or any of their
Subsidiaries or other Loan Party to be subject to any restrictions on ownership,
use, occupancy or transferability under any Environmental Law.
 
5.19 Employment Matters.


(a) None of the employees of the Borrower, the Parent, or any of their
Subsidiaries is subject to any collective bargaining agreement and there are no
strikes, work stoppages, election or decertification petitions or proceedings,
unfair labor charges, equal opportunity proceedings, or other material
labor/employee related controversies or proceedings pending or, to the best
knowledge of the Borrower or the Parent, threatened against the Borrower, the
Parent, or any of their Subsidiaries or between the Borrower, the Parent, or any
of their Subsidiaries and any of its employees, other than such matters, but
excluding any matters concerning collective bargaining agreements, which could
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.


(b) Except to the extent a failure to maintain compliance would not have a
Material Adverse Effect, the Borrower, the Parent and each of their Subsidiaries
is in compliance in all respects with all applicable laws, rules and regulations
pertaining to labor or employment matters, including without limitation those
pertaining to wages, hours, occupational safety and taxation and there is
neither pending or threatened any litigation, administrative proceeding nor, to
the knowledge of the Borrower and the Parent, any investigation, in respect of
such matters which, if decided adversely, could reasonably be likely,
individually or in the aggregate, to have a Material Adverse Effect.


ARTICLE VI.
AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower and the Parent, as applicable, will, and
where applicable will cause each of their Subsidiaries:

68

--------------------------------------------------------------------------------



6.01 Financial Reports, Etc.


(a)  As soon as practical and in any event within 90 days after the end of each
Fiscal Year of the Parent, deliver or cause to be delivered to the
Administrative Agent and each Lender (i) consolidated and consolidating balance
sheets of the Parent and its Subsidiaries as at the end of such Fiscal Year, and
the notes thereto, and the related consolidated and consolidating statements of
income, stockholders’ equity and cash flows, and the respective notes thereto,
for such Fiscal Year, setting forth (other than for consolidating statements)
comparative financial statements for the preceding Fiscal Year, all prepared in
accordance with GAAP and containing, (A) with respect to the consolidated
financial statements, opinions of KPMG LLP, or other such Registered Public
Accounting Firm selected by the Parent and meeting the requirements set forth in
Section 7.18, as to whether such financial statements are free of material
misstatement and which are unqualified as to the scope of the audit performed,
the absence of material misstatement, and as to the “going concern” status of
the Parent and without any exception not acceptable to the Required Lenders, and
(B) for so long as the Parent shall be required to file the same with the SEC,
an opinion of KPMG LLP, or other such Registered Public Accounting Firm selected
by the Parent and meeting the requirements set forth in Section 7.18,
independently assessing the Parent’s internal controls over financial reporting
in accordance with Item 308 of SEC Regulation S-K, PCAOB Auditing Standard No.
2, and Section 404 of Sarbanes-Oxley expressing a conclusion that contains no
statement that there is a material weakness in such internal controls, except
for such material weaknesses as to which the Required Lenders do not object, and
(ii) a certificate of a Responsible Officer demonstrating compliance with
Sections 7.01(a) through 7.01(c) and 7.08, which certificate shall be in the
form of Exhibit D;


(b) as soon as practical and in any event within 45 days after the end of each
fiscal quarter (except the last fiscal quarter of the Fiscal Year), deliver to
the Administrative Agent and each Lender (i) consolidated and consolidating
balance sheets of the Parent and its Subsidiaries as at the end of such fiscal
quarter, and the related consolidated and consolidating statements of income,
stockholders’ equity and cash flows for such fiscal quarter and for the period
from the beginning of the then current Fiscal Year through the end of such
reporting period, and accompanied by a certificate of a Responsible Officer to
the effect that such financial statements present fairly the financial position
of the Parent and its Subsidiaries as of the end of such fiscal period and the
results of their operations and the changes in their financial position for such
fiscal period, in conformity with the standards set forth in Section 5.06(a)
with respect to interim financial statements, and (ii) a certificate of a
Responsible Officer containing computations for such quarter comparable to that
required pursuant to Section 6.01(a)(ii);


(c) together with each delivery of the financial statements required by Section
6.01(a)(i), deliver to the Administrative Agent and each Lender a letter from
the Parent’s accountants specified in Section 6.01(a)(i) stating that in
performing the audit necessary to render an opinion on the financial statements
delivered under Section 6.01(a)(i), they obtained no knowledge of any Default or
Event of Default by the Borrower or the Parent in the fulfillment of the terms
and provisions of this Agreement insofar as they relate to financial matters
(which at the date of such statement remains uncured); or if the accountants
have obtained knowledge of such Default or Event of Default, a statement
specifying the nature and period of existence thereof;

69

--------------------------------------------------------------------------------



(d) promptly upon their becoming available to the Parent, the Parent shall
deliver to the Administrative Agent and each Lender a copy of (i) all regular or
special reports or effective registration statements which the Parent or any of
its Subsidiaries shall file with the SEC, (ii) any proxy statement distributed
by the Parent or any of its Subsidiaries to its shareholders, bondholders or the
financial community in general, and (iii) any management letter or other report
submitted to the Parent, the Borrower or any of their Subsidiaries by
independent accountants in connection with any annual, interim or special audit
of the Borrower or any of its Subsidiaries;


(e) as soon as practical and in any event within forty-five (45) days after the
end of each fiscal quarter, the Borrower shall deliver to the Administrative
Agent and each Lender a Borrowing Base Certificate in the form of Exhibit I;


(f) together with each delivery of the financial statements required by Section
6.01(a) and (b), an unaudited balance sheet for each of CVTI and Volunteer
Insurance Limited as of the end of the fiscal period included in such financial
statements and the related unaudited statements of income, stockholders’ equity
and cash flows for each of CVTI and Volunteer Insurance Limited for such period,
together with consolidating statements or other reconciliations reflecting all
eliminations or adjustments necessary to reconcile such financial statements to
the consolidated financial statements of the Parent and its Subsidiaries; and


(g) promptly, from time to time, deliver or cause to be delivered to the
Administrative Agent and each Lender (i) notice of any material changes in
accounting or financial reporting practices, and (ii) such other information
regarding the Parent’s, the Borrower’s, or any Subsidiary’s operations, business
affairs and financial condition as the Administrative Agent or such Lender may
reasonably request.


The Administrative Agent and the Lenders are hereby authorized to deliver a copy
of any such financial or other information delivered hereunder to the Lenders
(or any Affiliate of any Lender) or to the Administrative Agent, to any
Governmental Authority having jurisdiction over the Administrative Agent or any
of the Lenders pursuant to any written request therefor or in the ordinary
course of examination of loan files, or to any other Person who shall acquire or
consider the assignment of, or acquisition of any participation interest in, any
Obligation permitted by this Agreement.


Documents required to be delivered pursuant to Section 6.01(a), (b) or (d) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address, www.covenanttransport.com; or (ii) on which such documents are
posted on the Borrower’s behalf on IntraLinks, or another Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the

70

--------------------------------------------------------------------------------



Borrower shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the Agent
by electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Borrowing Base Certificates required
by Section 6.01(e) to the Administrative Agent. Except for such Borrowing Base
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.


The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC”, the Borrower shall be deemed to have authorized the
Administrative Agent, the L/C Issuer and the Lenders to treat such Borrower
Materials as either publicly available information or not material information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States federal and state securities laws;
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor”; and (z) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”


6.02 Maintain Properties. Maintain all properties necessary to its operations in
good working order and condition, make all needed repairs, replacements and
renewals to such properties, and maintain free from Liens, all trademarks, trade
names, patents, copyrights, trade secrets, know-how, and other intellectual
property and proprietary information (or adequate licenses thereto), in each
case as are reasonably necessary to conduct its business as currently conducted
or as contemplated hereby, all in accordance with customary and prudent business
practices.
 
6.03 Existence, Qualification, Etc. Except as otherwise expressly permitted
under Section 7.07, do or cause to be done all things necessary to preserve and
keep in full force and effect its existence and all material rights and
franchises, and maintain its license or qualification to do business as a
foreign corporation and good standing in each jurisdiction in which its
ownership or lease of property or the nature of its business makes such license
or qualification necessary except where the failure to so qualify would not have
a Material Adverse Effect.
 
6.04 Taxes. Pay all taxes, assessments, governmental charges, claims for labor,
supplies, rent and any other obligation which, if unpaid, would become a Lien
against any of its

71

--------------------------------------------------------------------------------



properties, except liabilities being contested in good faith by appropriate
proceedings diligently conducted provided that (i) adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP and (ii) any Lien arising in connection with any such
contest shall be permitted to exist to the extent provided in Section 7.03.
 
6.05 Insurance. (a) Keep all of its insurable properties adequately insured at
all times with responsible insurance carriers against loss or damage by fire and
other hazards to the extent and in the manner as are customarily insured against
by similar businesses owning such properties similarly situated, (b) maintain
general public liability insurance at all times with responsible insurance
carriers against liability on account of damage to persons and property and (c)
maintain insurance under all applicable workers’ compensation laws (or in the
alternative, maintain required reserves if self-insured for workers’
compensation purposes) and against loss by reason of business interruption, such
policies of insurance to have such limits, deductibles, exclusions, co-insurance
and other provisions reasonably deemed adequate by the Parent and to be in form
reasonably satisfactory to the Administrative Agent. Each of the policies of
insurance described in this Section 6.05 shall provide that the insurer shall
give the Administrative Agent not less than thirty (30) days’ prior written
notice before any such policy shall terminate or be terminated, lapse or be
altered in any manner.
 
6.06 True Books. Keep true books of record and account in which full, true and
correct entries will be made of all of its dealings and transactions, and set up
on its books such reserves as may be required by GAAP with respect to doubtful
accounts and all taxes, assessments, charges, levies and claims and with respect
to its business in general, and include such reserves in interim as well as
year-end financial statements.
 
6.07 Right of Inspection. Permit any Person designated by any Lender or the
Administrative Agent to visit and inspect at any time any of the properties,
corporate books and financial reports of the Borrower, the Parent, or any of
their Subsidiaries (provided that any such visit or inspection shall be at the
Borrower’s expense (i) during the continuance of an Event of Default and (ii)
otherwise up to once during any Fiscal Year), and to discuss its affairs,
finances and accounts with its principal officers and, if applicable,
independent certified public accountants, all at reasonable times, at reasonable
intervals and with reasonable prior notice.
 
6.08 Observe all Laws. Conform to and duly observe in all material respects all
laws, rules and regulations and all other valid requirements of any Governmental
Authority with respect to the conduct of its business, except where the failure
to do so could not reasonably be expected to have a Material Adverse Effect.
 
6.09 Governmental Licenses. Obtain and maintain all licenses, permits,
certifications and approvals of all applicable Governmental Authorities as are
required for the conduct of its business as currently conducted and as
contemplated by the Loan Documents, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.
 
6.10 Covenants Extending to Other Persons. Cause each of its Subsidiaries to do
with respect to itself, its business and its assets, each of the things required
of the Borrower and the Parent in Sections 6.02 through 6.09, and 6.18
inclusive.

72

--------------------------------------------------------------------------------



6.11 Officers Knowledge of Default. Upon any officer of the Borrower or the
Parent obtaining knowledge of any Default or Event of Default hereunder or under
any other obligation of the Borrower, the Parent or any of their Subsidiaries or
any other Loan Party to any Lender, or any event, development or occurrence
which could reasonably be expected to have a Material Adverse Effect, cause such
officer or a Responsible Officer to promptly notify the Administrative Agent of
the nature thereof, the period of existence thereof, and what action the
Borrower, the Parent, such Subsidiary or other Loan Party proposes to take with
respect thereto.
 
6.12 Suits or Other Proceedings.  Upon any officer of the Borrower or the Parent
obtaining knowledge of any litigation or other proceedings or investigations
being instituted by any Governmental Authority or any other Person against the
Borrower or the Parent or any of their Subsidiaries or other Loan Party, or any
attachment, levy, execution or other process being instituted against any assets
of the Borrower or the Parent or any of their Subsidiaries or any other Loan
Party, making a claim or claims in an aggregate amount greater than $10,000,000
not covered by insurance, promptly deliver to the Administrative Agent written
notice thereof stating the nature and status of such litigation, dispute,
proceeding, levy, execution or other process.
 
6.13 Notice of Environmental Complaint or Condition. Promptly provide to the
Administrative Agent true, accurate and complete copies of any and all notices,
complaints, orders, directives, claims or citations received by the Borrower or
the Parent or any of their Subsidiaries relating to any (a) violation or alleged
violation by the Borrower or the Parent or any of their Subsidiaries of any
applicable Environmental Law; (b) release or threatened release by the Borrower
or the Parent or any of their Subsidiaries, or by any Person handling,
transporting or disposing of any Hazardous Material on behalf of Borrower or the
Parent or any of their Subsidiaries, or at any facility or property owned or
leased or operated by Borrower or the Parent or any of their Subsidiaries, of
any Hazardous Material, except where occurring legally pursuant to a permit or
license; or (c) liability or alleged liability of Borrower or the Parent or any
of their Subsidiaries for the costs of cleaning up, removing, remediating or
responding to a release of Hazardous Materials, in each case as reasonably would
be expected to have a Material Adverse Effect.
 
6.14 Environmental Compliance. If Borrower or the Parent or any of their
Subsidiaries shall receive any letter, notice, complaint, order, directive,
claim or citation alleging that Borrower or the Parent or any of their
Subsidiaries has violated any Environmental Law, has released any Hazardous
Material, or is liable for the costs of cleaning up, removing, remediating or
responding to a release of Hazardous Materials, the Borrower, the Parent and any
such Subsidiary shall, within the time period permitted and to the extent
required by the applicable Environmental Law or the Governmental Authority
responsible for enforcing such Environmental Law, remove or remedy, or cause the
applicable Subsidiary to remove or remedy, such violation or release or satisfy
such liability.
 
6.15 Indemnification. Without limiting the generality of Section 10.04, each of
the Parent, the Borrower and any respective Subsidiary of either of them hereby
agrees to indemnify and hold the Administrative Agent, the Collateral Agent and
the Lenders and any Affiliate of any Lender party to a Swap Agreement, and their
respective officers, directors, employees and agents, harmless from and against
any and all claims, losses, penalties, liabilities, damages and expenses
(including assessment and cleanup costs and reasonable attorneys’, consultants’
or

73

--------------------------------------------------------------------------------



other expert fees, expenses and disbursements) arising directly or indirectly
from, out of or by reason of (a) the violation of any Environmental Law by the
Borrower or the Parent or any of their Subsidiaries or with respect to any
property owned, operated or leased by the Borrower or the Parent or any of their
Subsidiaries or (b) the handling, storage, transportation, treatment, emission,
release, discharge or disposal of any Hazardous Materials by or on behalf of the
Borrower or the Parent or any of their Subsidiaries, or on or with respect to
property owned or leased or operated by the Borrower or the Parent or any of
their Subsidiaries. The provisions of this Section 6.15 shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.
 
6.16 Further Assurances. At the Borrower’s cost and expense, upon request of the
Administrative Agent, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent and the Collateral Agent such further
instruments, documents, certificates, financing and continuation statements, and
do and cause to be done such further acts that may be reasonably necessary or
advisable in the reasonable opinion of the Administrative Agent to carry out
more effectively the provisions and purposes of this Agreement, the Security
Instruments and the other Loan Documents.
 
6.17 Employee Benefit Plans.
 
(a) With reasonable promptness, and in any event within thirty (30) days
thereof, give notice to the Administrative Agent of (a) the establishment of any
new Pension Plan (which notice shall include a copy of such plan), (b) the
commencement of contributions to any Employee Benefit Plan to which the
Borrower, the Parent, or any of their ERISA Affiliates was not previously
contributing, (c) any material increase in the benefits of any existing Employee
Benefit Plan, (d) each funding waiver request filed with respect to any Pension
Plan and all communications received or sent by the Borrower, the Parent or any
ERISA Affiliate with respect to such request and (e) the failure of the
Borrower, the Parent or any ERISA Affiliate to make a required installment or
payment under Section 302 of ERISA or Section 412 of the Code (in the case of
Employee Benefit Plans regulated by the Code or ERISA) or under any Foreign
Benefit Law (in the case of Employee Benefit Plans regulated by any Foreign
Benefit Law) by the due date;


(b) Promptly and in any event within fifteen (15) days of becoming aware of the
occurrence or forthcoming occurrence of any (a) Termination Event or (b)
nonexempt “prohibited transaction,” as such term is defined in Section 406 of
ERISA or Section 4975 of the Code, in connection with any Employee Benefit Plan
or any trust created thereunder, deliver to the Administrative Agent a notice
specifying the nature thereof, what action the Borrower, the Parent or any ERISA
Affiliate has taken, is taking or proposes to take with respect thereto and,
when known, any action taken or threatened by the IRS, the Department of Labor
or the PBGC with respect thereto; and


(c) With reasonable promptness but in any event within fifteen (15) days for
purposes of clauses (a), (b) and (c), deliver to the Administrative Agent copies
of (a) any unfavorable determination letter from the IRS regarding the
qualification of an Employee Benefit Plan under Section 401(a) of the Code, (b)
all notices received by the Parent, Borrower or any ERISA Affiliate of the
PBGC’s or any Governmental Authority’s intent to terminate any Pension Plan or

74

--------------------------------------------------------------------------------



to have a trustee appointed to administer any Pension Plan, (c) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by the
Borrower, the Parent or any ERISA Affiliate with the IRS with respect to each
Employee Benefit Plan and (d) all notices received by the Borrower, the Parent
or any ERISA Affiliate from a Multiemployer Plan sponsor concerning the
imposition or amount of withdrawal liability pursuant to Section 4202 of ERISA.
The Borrower and the Parent will notify the Administrative Agent in writing
within five (5) Business Days of the Borrower, the Parent or any ERISA Affiliate
obtaining knowledge or reason to know that the Borrower, the Parent or any ERISA
Affiliate has filed or intends to file a notice of intent to terminate any
Pension Plan under a distress termination within the meaning of Section 4041(c)
of ERISA.


6.18 Continued Operations. Continue at all times to conduct its business of
transporting freight (or to otherwise engage in activities directly related to
and in support of the Parent’s freight transportation business) and engage
principally in the same line or lines of business of transporting freight (or
such other related activities) substantially as heretofore conducted.
 
6.19 Use of Proceeds. Use the proceeds of the Credit Extensions for working
capital, capital expenditures, and other lawful corporate purposes, including,
without limitation, (i) to refinance certain indebtedness of Star guaranteed by
the Borrower and the Guarantors in connection with the acquisition of Star by
the Parent, and (ii) to finance (A) Permitted Share Repurchases and (B)
Acquisitions permitted hereunder.
 
6.20 New Subsidiaries. Simultaneously with the acquisition or creation of any
Subsidiary of the Borrower or the Parent, the Borrower and the Parent shall
cause to be delivered to the Administrative Agent and the Collateral Agent (or
to either of them as may be specified) each of the following:


(a)  to the Administrative Agent, if such Subsidiary is a Domestic Subsidiary, a
Subsidiary Guaranty Joinder Agreement executed by such Subsidiary;


(b) if the Subsidiary Securities issued by such Subsidiary that are, or are
required to become, Pledged Interests, shall be owned by the Borrower or by a
Subsidiary of the Parent or the Borrower who has not then executed and delivered
to the Collateral Agent a Pledge Agreement granting a Lien to the Collateral
Agent, for the ratable benefit of the Credit Secured Parties, in such equity
interests, a Pledge Joinder Agreement or a Pledge Agreement, as applicable,
executed by the Borrower or by the Subsidiary that directly owns such Subsidiary
Securities, with appropriate conforming changes (or, as to the Pledged Interests
issued by any Direct Foreign Subsidiary of the Borrower or the Parent, in a form
acceptable to the Administrative Agent and the Collateral Agent), and if such
Subsidiary Securities shall be owned by the Parent or a Subsidiary of the Parent
who has previously executed a Pledge Agreement or Pledge Joinder Agreement, a
Pledge Agreement Supplement in the form required by such Pledge Agreement
pertaining to such Subsidiary Securities;

 
75

--------------------------------------------------------------------------------



(c) to the Collateral Agent, if the Pledged Interests issued by such Subsidiary
constitute securities under Article 8 of the Uniform Commercial Code (i) the
certificates representing 100% of such Subsidiary Securities and (ii) duly
executed, undated stock powers or other appropriate powers of assignment in
blank affixed thereto;


(d) (i) Uniform Commercial Code financing statements on form UCC-1 or otherwise
duly executed by the pledgor as “Debtor” and naming the Collateral Agent, for
the benefit of the Credit Secured Parties, as “Secured Party,” in form,
substance and number sufficient in the reasonable opinion of the Administrative
Agent and the Collateral Agent and its special counsel to be filed in all
Uniform Commercial Code filing offices and in all jurisdictions in which filing
is necessary or advisable to perfect in favor of the Collateral Agent, for the
benefit of the Credit Secured Parties, the Lien on such Subsidiary Securities
and (ii) if the Pledged Interests issued by such Subsidiary do not constitute
securities and such Subsidiary has not elected to have such interests treated as
securities under Article 8 of the applicable Uniform Commercial Code, a control
agreement sufficient to confer control (within the meaning of Section 9-106 of
the Uniform Commercial Code), and otherwise in form and substance acceptable to
the Collateral Agent;


(e) an opinion of counsel to such Subsidiary dated as of the date of delivery of
the Subsidiary Guaranty and other Loan Documents provided for in this Section
6.20 and addressed to the Administrative Agent, the Collateral Agent and the
Lenders, in form and substance reasonably acceptable to the Administrative Agent
and the Collateral Agent (which opinion may include assumptions and
qualifications of similar effect to those contained in the opinions of counsel
delivered pursuant to Section 4.01(a)); and


(f) current copies of the Organizational Documents of such Subsidiary, minutes
of duly called and conducted meetings (or duly effected consent actions) of the
Board of Directors, partners, or appropriate committees thereof (and, if
required by such Organizational Documents or applicable law, of the
shareholders, members or partners) of such Subsidiary authorizing the actions
and the execution and delivery of documents described in this Section 6.20.


6.21 Internal Control Event. Promptly notify the Administrative Agent and each
Lender of any determination by KPMG LLP, or other such Registered Public
Accounting Firm selected by the Parent and meeting the requirements set forth in
Section 7.18, made in connection with its preparation of an opinion required
under Section 6.01(a)(i)(B) or the Borrower’s determination at any time of the
occurrence or existence of any Internal Control Event.



76

--------------------------------------------------------------------------------


 
ARTICLE VII.
NEGATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, neither the Borrower nor the Parent will, nor will
either permit any Subsidiary to, directly or indirectly:
 
7.01 Financial Covenants.

(a) Consolidated Tangible Net Worth. Permit Consolidated Tangible Net Worth to
be less than (i) $139,842,320 from the Closing Date until (but excluding) the
last day of the fiscal quarter that includes the Closing Date (the “Closing Date
Quarter”), and (ii) as at the last day of each fiscal quarter of the Parent
ending after the Closing Date and until (but excluding) the last day of the next
following fiscal quarter of the Parent, the sum of (A) the amount of
Consolidated Tangible Net Worth required to be maintained pursuant to this
Section 7.01(a) as at the end of the immediately preceding fiscal quarter (or,
in the case of the Closing Date Quarter, required to be maintained as of the
Closing Date), plus (B) 50% of Consolidated Net Income (with no reduction for
net losses during any period) for the fiscal quarter of the Parent ending on
such day (including within “Consolidated Net Income” certain items otherwise
excluded, as provided for in the definition of “Consolidated Net Income”), plus
(C) 100% of the aggregate amount of all increases in the stated capital and
additional paid-in capital accounts of the Parent resulting from the issuance,
sale or exchange of equity securities or other capital investments.


(b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any Four-Quarter Period to be greater than 3.25 to 1.00 at any time
prior to July 1, 2008 and 3.00 to 1.00 at any time thereafter.


(c) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any Four-Quarter Period to be less than
1.20 to 1.00.


7.02 Acquisitions. Enter into any agreement, contract, binding commitment or
other arrangement providing for any Acquisition, or take any action to solicit
the tender of securities or proxies in respect thereof in order to effect any
Acquisition, unless (i) the Person to be (or whose assets are to be) acquired
does not oppose such Acquisition and the line or lines of business of the Person
to be acquired are closely related to one or more line or lines of business
conducted by the Borrower, the Parent, or its Subsidiaries, (ii) no Default or
Event of Default shall have occurred and be continuing either immediately prior
to or immediately after giving effect to such Acquisition, (iii) the Person
acquired shall be a wholly-owned Subsidiary, or be merged into the Parent or a
wholly-owned Subsidiary of the Parent, immediately upon consummation of the
Acquisition (or if assets are being acquired, the acquiror shall be the Parent
or a wholly-owned Subsidiary of the Parent), and (iv) after giving effect to
such Acquisition, the aggregate Costs of Acquisition incurred in any Fiscal Year
(on a noncumulative basis, with the effect that amounts not incurred in any
Fiscal Year may not be carried forward to a subsequent period) shall not exceed
twenty percent (20%) of Consolidated Total Assets as of the end of the
immediately preceding Fiscal Year.
 
7.03 Liens. Incur, create or permit to exist any Lien, charge or other
encumbrance of any nature whatsoever with respect to any property or assets now
owned or hereafter acquired by the Borrower, the Parent, or any of their
Subsidiaries (except for Transplace), other than:


(a) Liens created under the Security Instruments in favor of the Collateral
Agent for the benefit of the Credit Secured Parties, and otherwise existing as
of the date hereof and as set forth in Schedule 5.07;

77

--------------------------------------------------------------------------------



(b) Liens imposed by law for taxes, assessments or charges of any Governmental
Authority for claims not yet due or which are being contested in good faith by
appropriate proceedings diligently conducted, and with respect to which adequate
reserves are being maintained in accordance with GAAP, which Liens are not yet
exercisable to effect the sale or seizure of property subject thereto;


(c) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and other Liens arising in the ordinary course of business and in
existence less than 90 days from the date of creation thereof for amounts not
yet due or which are being contested in good faith by appropriate proceedings
diligently conducted, and with respect to which adequate reserves are being
maintained in accordance with GAAP, which Liens are not yet exercisable to
effect the sale or seizure of property subject thereto;


(d) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security benefits or to secure the performance of tenders, bids, leases,
surety and appeal bonds (not in excess of $5,000,000), contracts (other than for
the repayment of Indebtedness), statutory obligations and other similar
obligations or arising as a result of progress payments under government
contracts;


(e) easements (including reciprocal easement agreements and utility agreements),
rights-of-way, covenants, consents, reservations, encroachments, variations and
zoning and other restrictions, charges or encumbrances (whether or not
recorded), which do not interfere materially with the ordinary conduct of the
business of the Borrower, the Parent or any of their Subsidiaries and which do
not materially detract from the value of the property to which they attach or
materially impair the use thereof to the Borrower, the Parent or any of their
Subsidiaries;


(f) purchase money Liens to secure Indebtedness permitted under Section 7.04(d);
provided that no such Lien shall extend to any property other than the assets
purchased with the proceeds of such Indebtedness;


(g) Liens arising in connection with Capital Leases permitted under Section
7.04; provided that no such Lien shall extend to any property other than the
assets subject to such Capital Leases;


(h) Liens securing financing permitted by Section 7.04(j); and


(i) Liens on accounts receivable and proceeds thereof arising in connection with
the transfer thereof pursuant to a Permitted Receivables Securitization.


7.04 Indebtedness. Incur, create, assume or permit to exist any Indebtedness,
howsoever evidenced, except:


(a) Indebtedness existing as of the Closing Date as set forth in the financial
statements referred to in Section 5.06(a) (other than the Star Debt) or in
Schedule 5.06, provided, none of the instruments and agreements evidencing or
governing such Indebtedness shall be amended, modified or supplemented after the
Closing Date to change any terms of

78

--------------------------------------------------------------------------------



subordination, repayment or rights of enforcement, conversion, put, exchange or
other rights from such terms and rights as in effect on the Closing Date;


(b) Indebtedness owing to the Administrative Agent or any Lender in connection
with this Agreement, any Note or other Loan Document;


(c) the endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business;


(d) purchase money Indebtedness not to exceed an aggregate outstanding principal
amount at any time of $40,000,000;


(e) Indebtedness arising from Rate Hedging Obligations permitted under Section
7.15;


(f) Subordinated Indebtedness;


(g) unsecured intercompany Indebtedness for loans and advances made by the
Borrower, the Parent or any Subsidiary of the Borrower or the Parent to the
Borrower, the Parent or any other Guarantor which collectively do not exceed at
any time in aggregate principal amount the sum of the Outstanding Amount of
Revolving Loans at such time plus amounts available at such time under the
Aggregate Commitments for borrowing by the Borrower as Revolving Loans;


(h) additional unsecured Indebtedness consisting of loans and advances made by
Volunteer Insurance Limited, a direct or indirect Subsidiary of the Parent, to
the Borrower or the Parent, provided that the aggregate outstanding principal
amount of all such other Indebtedness permitted under this clause (h) shall in
no event exceed $10,000,000 at any time for each of the Borrower, the Parent and
each Subsidiary in the aggregate;


(i) additional unsecured Indebtedness for Money Borrowed not otherwise covered
by clauses (a) through (h) above, provided that the aggregate outstanding
principal amount of all such other Indebtedness permitted under this clause (i)
shall in no event exceed $5,000,000 at any time for each of the Borrower, the
Parent and each Subsidiary in the aggregate;


(j) Indebtedness secured by real property, Synthetic Lease Obligations and sale
and leaseback obligations relating to real property, provided that the aggregate
of (i) the outstanding principal amount of all Indebtedness secured by real
property, (ii) the outstanding principal amount of all Indebtedness arising
under Synthetic Lease Obligations, and (iii) the present value (calculated at a
reasonable discount rate acceptable to the Administrative Agent) of the
aggregate amount of all future lease payments incurred, acquired or assumed by
the Borrower, the Parent or any of their Subsidiaries relating to the sale and
leaseback of real property shall in no event exceed $60,000,000 at any time;


(k) Indebtedness arising in connection with any Permitted Receivables
Securitization; and

79

--------------------------------------------------------------------------------





(l) Indebtedness extending the maturity of, or renewing, refunding or
refinancing, in whole or in part, Indebtedness incurred under clauses (a), (d),
(f), (h) and (i) of this Section 7.04, provided that (A) the terms of any such
extension, renewal, refunding or refinancing Indebtedness (and of any agreement
or instrument entered into in connection therewith) are no less favorable to the
Administrative Agent and the Lenders than the terms of the Indebtedness as in
effect prior to such action, and provided further that immediately before and
immediately after giving effect to any such extension, renewal, refunding or
refinancing, no Default or Event of Default shall have occurred and be
continuing, and (B) notwithstanding anything in the foregoing to the contrary,
any renewal (other than annual renewals, which are specifically permitted),
refunding or refinancing of the Permitted Receivables Securitization or any
Synthetic Lease Obligations that may arise shall require the consent of the
Administrative Agent and the Required Lenders.
 
7.05 Transfer of Assets. Sell, lease, transfer or otherwise dispose of any
assets of the Borrower, the Parent or any Subsidiary of either, other than (a)
dispositions of inventory in the ordinary course of business, (b) dispositions
of equipment or other property that is substantially worn, damaged, obsolete or,
in the judgment of the Borrower or the Parent, no longer best used or useful in
its business or that of any Subsidiary, (c) dispositions of accounts receivable
in connection with a Permitted Receivables Securitization, (d) transfers of
assets necessary to give effect to merger or consolidation transactions
permitted by Section 7.07 or to sale and leaseback transactions permitted by
Section 7.13, and (e) the disposition of Eligible Securities in the ordinary
course of management of the investment portfolios of the Borrower, the Parent,
and their Subsidiaries.
 
7.06 Investments. Purchase, own, invest in (by capital contribution, purchase of
equity interest or otherwise) or otherwise acquire, directly or indirectly, any
stock or other securities, or make or permit to exist any interest whatsoever in
any other Person or permit to exist any loans or advances to any Person,
except::


(a) securities of any Person acquired in an Acquisition permitted hereunder, or
securities acquired in connection with a Permitted Share Repurchase;


(b) Eligible Securities;


(c) investments existing as of the date hereof and as set forth in Schedule
5.04;


(d) accounts receivable arising and trade credit granted in the ordinary course
of business and any securities received in satisfaction or partial satisfaction
thereof in connection with accounts of financially troubled Persons to the
extent reasonably necessary in order to prevent or limit loss;


(e) investments in Subsidiaries which are Guarantors (and including Transplace)
and investments by the Parent in the Borrower;


(f) loans by the Borrower or any Subsidiary to the Parent or to any other
Guarantor as described in Section 7.04(g); and

80

--------------------------------------------------------------------------------



(g) additional loans, advances and investments not otherwise covered by clauses
(a) through (f) above in an aggregate principal amount at any time outstanding
not to exceed $5,000,000.
 
7.07 Merger or Consolidation. (a) Consolidate with or merge into any other
Person, or (b) permit any other Person to merge into it; provided, however, (i)
any Subsidiary of the Borrower may merge or transfer all or substantially all of
its assets into or consolidate with the Borrower or any wholly-owned Subsidiary
of the Borrower, (ii) any other Subsidiary of the Parent (other than the
Borrower) may merge with the Parent or any other wholly-owned Subsidiary of the
Parent, (iii) any other Person may merge into or consolidate with the Borrower
or the Parent or any wholly-owned Subsidiary (the Borrower, the Parent or such
Subsidiary being the surviving corporation) and (iv) any Subsidiary (other than
the Borrower) may merge into or consolidate with any other Person in order to
consummate an Acquisition permitted by Section 7.02, provided further, that any
resulting or surviving entity shall execute and deliver such agreements and
other documents, including a Subsidiary Guaranty, and take such other action as
the Administrative Agent may require to evidence or confirm its express
assumption of the obligations and liabilities of its predecessor entities under
the Loan Documents.
 
7.08 Restricted Payments. Make any Restricted Payment or apply or set apart any
of their assets therefor or agree to do any of the foregoing, other than (i)
Permitted Share Repurchases and (ii) cash dividends declared by the board of
directors of the Parent and paid thereby to its stockholders; provided that the
sum of (i) and (ii) from the Closing Date until the Maturity Date, shall not
exceed the sum of $39,402,275 plus 50% of the Consolidated Net Income for each
fiscal quarter commencing with the fiscal quarter ending December 31, 2006 (such
amount reduced by 100% of the amount of any negative Consolidated Net Income
during any such period).
 
7.09 Transactions with Affiliates. Other than transactions permitted under
Sections 7.06 and 7.07, enter into any transaction after the Closing Date,
including, without limitation, the purchase, sale, lease or exchange of
property, real or personal, or the rendering of any service, with any Affiliate
of the Parent, except (a) that such Persons may render services to the Parent or
its Subsidiaries for compensation at substantially the same or more favorable
rates generally paid by Persons engaged in the same or similar businesses for
the same or similar services, (b) that the Parent or any Subsidiary may render
services to such Persons for compensation at the same rates generally charged by
the Parent or such Subsidiary, (c) in either case (a) or (b) such transactions
are in the ordinary course of business and pursuant to the reasonable
requirements of the Parent’s (or any Subsidiary’s) business consistent with past
practice of the Parent and its Subsidiaries and upon fair and reasonable terms
no less favorable to the Parent (or any Subsidiary) than would be obtained in a
comparable arm’s-length transaction with a Person not an Affiliate, and (d) any
other transactions that amount to less than $1,000,000 in the aggregate
annually.
 

81

--------------------------------------------------------------------------------


 

7.10 Compliance with ERISA, the Code and Foreign Benefit Laws. With respect to
any Pension Plan, Employee Benefit Plan or Multiemployer Plan:
 
(a) permit the occurrence of any Termination Event which would result in a
liability on the part of the Borrower, the Parent or any ERISA Affiliate to the
PBGC or to any Governmental Authority; or


(b) permit the present value of all benefit liabilities under all Pension Plans
to exceed the current value of the assets of such Pension Plans allocable to
such benefit liabilities; or


(c) permit any accumulated funding deficiency (as defined in Section 302 of
ERISA and Section 412 of the Code) with respect to any Pension Plan, whether or
not waived; or


(d) fail to make any contribution or payment to any Multiemployer Plan which the
Borrower, the Parent or any ERISA Affiliate may be required to make under any
agreement relating to such Multiemployer Plan, or any law pertaining thereto; or


(e) engage, or permit any Subsidiary or any ERISA Affiliate to engage, in any
prohibited transaction under Section 406 of ERISA or Sections 4975 of the Code
for which a civil penalty pursuant to Section 502(I) of ERISA or a tax pursuant
to Section 4975 of the Code may be imposed; or


(f) permit the establishment of any Employee Benefit Plan providing
post-retirement welfare benefits or establish or amend any Employee Benefit Plan
which establishment or amendment could result in liability to the Borrower or
the Parent or any ERISA Affiliate or increase the obligation of the Borrower or
the Parent or any ERISA Affiliate to a Multiemployer Plan; or


(g) fail, or permit the Borrower or the Parent or any ERISA Affiliate to fail,
to establish, maintain and operate each Employee Benefit Plan in compliance in
all material respects with the provisions of ERISA, the Code, all applicable
Foreign Benefit Laws and all other applicable laws and the regulations and
interpretations thereof.


7.11 Fiscal Year. Change its Fiscal Year.
 
7.12 Dissolution, Etc. Wind up, liquidate or dissolve (voluntarily or
involuntarily) or commence or suffer any proceedings seeking any such winding
up, liquidation or dissolution, except in connection with a merger or
consolidation permitted pursuant to Section 7.07.
 
7.13 Limitations on Sales and Leasebacks. Enter into any arrangement or
arrangements with any Person providing for the leasing by the Borrower, the
Parent or any Subsidiary of either of real or personal property, whether now
owned or hereafter acquired in a single transaction or series of related
transactions, which has been or is to be sold or transferred by the Borrower,
the Parent or any of their Subsidiaries to such Person or to any other Person to
whom funds have been or are to be advanced by such Person on the security of
such property or rental obligations of the Borrower, the Parent or any of their
Subsidiaries, except for any such arrangements entered into in connection with
(i) the Synthetic Lease Obligations, (ii) any sale and leaseback arrangement
relating to the real property where the present value (calculated at a
reasonable discount rate acceptable to the Administrative Agent) of the
aggregate amount of all

82

--------------------------------------------------------------------------------



future lease payments incurred, acquired or assumed by the Borrower, the Parent
or any of their Subsidiaries does not at any time exceed $60,000,000 less the
sum of (A) the outstanding principal amount of all Indebtedness secured by real
property and (B) the outstanding principal amount of all Indebtedness arising
under Synthetic Lease Obligations, and (iii) the truck and trailer leasing
program in an aggregate amount not to exceed in any Fiscal Year the sum of (A)
$25,000,000 plus (B) 50% of the aggregate amount of Consolidated Net Income for
each fiscal quarter commencing with the fiscal quarter ended December 31, 2006
(such amount reduced by 100% of the amount of any negative Consolidated Net
Income during any such fiscal quarter), as presently conducted and disclosed to
the Administrative Agent and Lenders and hereafter conducted in accordance with
such past practices; provided that not later than ten (10) Business Days prior
to any additional truck or trailer sale and leaseback occurring after the
Closing Date, the Parent and the Borrower shall deliver (i) an adjusted
Borrowing Base Certificate giving pro forma effect to such sale and leaseback
and (ii) a Compliance Certificate of a Responsible Officer demonstrating pro
forma compliance with the financial covenants contained in Article VII, the
covenant calculations in which shall be determined on a historical pro forma
basis as of the Four-Quarter Period most recently ended and shall give pro forma
effect to all lease payments incurred, acquired or assumed in connection with
such transaction calculated as if all such lease payments had been incurred as
of the first day of such Four-Quarter Period.
 
7.14 Change of Control. Cause, suffer or permit to exist or occur any Change of
Control.
 
7.15 Rate Hedging Obligations. Incur any Rate Hedging Obligations or enter into
any agreements, arrangements, devices or instruments relating to Rate Hedging
Obligations, except (i) pursuant to Swap Agreements in an aggregate notional
amount not to exceed at any time 50% of the Aggregate Commitment or as otherwise
agreed by the Borrower and the Administrative Agent and (ii) diesel fuel forward
purchase contracts, commitments and options entered into in the ordinary course
of business, consistent with past practices, and not for speculative purposes.
 
7.16 Negative Pledge Clauses. Enter into or cause, suffer or permit to exist any
agreement with any Person other than the Administrative Agent and the Lenders
pursuant to this Agreement or any other Loan Documents which prohibits or limits
the ability of any of the Borrower, the Parent or any of their Subsidiaries
(other than Transplace) to create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, except for Liens on shares acquired in connection with a Permitted
Share Repurchase, Liens on any other shares of “margin stock” as such term is
defined in Regulation U (12 CFR Part 221) of the FRB, and Liens on accounts
receivable transferred in a Permitted Receivables Securitization; provided that
the Borrower, the Parent and any of their Subsidiaries may enter into such an
agreement in connection with, and that applies only to, real property which is
collateral for Indebtedness permitted hereunder and property acquired with the
proceeds of purchase money Indebtedness permitted hereunder subject to any Lien
permitted by this Agreement and not released after the date hereof, when such
prohibition or limitation is by its terms effective only against the assets
subject to such Lien.
 
7.17 [Intentionally Omitted].

83

--------------------------------------------------------------------------------



7.18 Change in Accountants. Change its independent public accountants without
the Administrative Agent’s consent, such consent not to be unreasonably
withheld; provided, the Parent may change its public accountants without the
consent of the Administrative Agent to an independent certified public
accounting firm registered with the PCAOB and of nationally recognized standing
at the time of such change.
 
7.19 Modification or Prepayment of Indebtedness and Certain Documentation.


(a) Amend, modify or change in any manner any term or condition of any
Indebtedness described in Section 7.04(a), (d), (f), (g), (h), (i), (j), or (l),
other than as permitted by Section 7.04(l), or any Subordination Agreement, the
Receivables Purchase Agreement or any other document governing or evidencing a
Permitted Receivables Securitization (except where the purpose of such
amendment, modification or change is to add additional originators to the
Permitted Receivables Securitization or to permit annual renewals of the
Permitted Receivables Securitization), or any document governing or evidencing
Synthetic Lease Obligations, so that the terms and conditions thereof are any
less favorable to the Administrative Agent and the Lenders than the terms
thereof as of the Closing Date or as thereafter initially entered into in
compliance with the terms of this Agreement, or deprive the Borrower or any
Guarantor or other Subsidiary of the Parent as a party to any Licensing
Agreement or Servicing Agreement of any license or right granted thereunder
necessary or conducive to the operation of its trucking business; and


(b) Terminate, or cause, offer or permit to occur the termination of, any of the
provisions of any of the Licensing Agreements or any of the Servicing
Agreements.
 
7.20 Partnerships. Become or be a general partner in any general or limited
partnership except any partnership holding, solely, all or a portion of the
equity interest in Transplace.
 
7.21 Restrictive Agreements. Enter into or cause, suffer or permit to exist any
other agreement or arrangement with any other Person which prohibits, limits or
restricts the ability of (i) any Subsidiary of the Parent or of the Borrower to
make any payments, directly or indirectly, to the Parent or the Borrower,
respectively, by way of dividends, advances, repayments of loans or advances, or
other returns on investments, or (ii) the Parent to make any equity investment
in, capital contribution to or loan or advance to the Borrower or to any other
Subsidiary of the Parent.


ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
 
8.01 Events of Default. Any of the following shall constitute an Event of
Default:


(a) Non-Payment of Principal. If default shall be made in the due and punctual
payment of the principal of any Loan, L/C Obligation or other Obligation, when
and as the same

84

--------------------------------------------------------------------------------



shall be due and payable whether pursuant to any provision of Article II, at
maturity, by acceleration or otherwise; or


(b) Non-Payment of Interest. If default shall be made in the due and punctual
payment of any amount of interest on any Loan, L/C Obligation or other
Obligation or of any fees or other amounts payable to any of the Lenders or the
Administrative Agent on the date on which the same shall be due and payable; or


(c) Specific Covenants. If default shall be made in the performance or
observance of any covenant set forth in Section 6.07, 6.11, 6.12, 6.20 or
Article VII; or


(d) Loan Documents. If a default shall be made in the performance or observance
of, or shall occur under, any covenant, agreement or provision contained in this
Agreement or the Notes (other than as described in clauses (a), (b) or (c)
above) and such default shall continue for thirty (30) or more days after the
earlier of receipt of notice of such default by the Responsible Officer from the
Administrative Agent or an officer of the Borrower or of the Parent becomes
aware of such default, or if a default shall be made in the performance or
observance of, or shall occur under, any covenant, agreement or provision
contained in any of the other Loan Documents (beyond any applicable grace
period, if any, contained therein) or in any instrument or document evidencing
or creating any obligation, guaranty, or Lien in favor of the Administrative
Agent or any of the Lenders or delivered to the Administrative Agent or any of
the Lenders in connection with or pursuant to this Agreement or any of the
Obligations, or if any Loan Document ceases to be in full force and effect
(other than as expressly provided for hereunder or thereunder or with the
express written consent of the Administrative Agent), or if without the written
consent of the Lenders, this Agreement or any other Loan Document shall be
disaffirmed or shall terminate, be terminable or be terminated or become void or
unenforceable for any reason whatsoever (other than as expressly provided for
hereunder or thereunder or with the express written consent of the
Administrative Agent); or


(e) Defaults Under Other Agreements. If there shall occur (i) a default, which
is not waived, in the payment of any principal, interest, premium or other
amount with respect to (A) the Permitted Receivables Securitization, (B) the
Synthetic Lease Obligations, or (C) any other Indebtedness (other than the Loans
and other Obligations) of the Borrower, the Parent or any Subsidiary of either
in an amount or Rate Hedge Value, as applicable, not less than $2,500,000 in the
aggregate outstanding, or (ii) a default, which is not waived, in the
performance, observance or fulfillment of any term or covenant contained in (A)
the Receivables Purchase Agreement, (B) any document governing or evidencing the
Synthetic Lease Obligations, or (C) any agreement or instrument under or
pursuant to which any such Indebtedness or Rate Hedging Obligation may have been
issued, created, assumed, guaranteed or secured by the Borrower, the Parent or
any Subsidiary of the Parent, or (iii) with respect to any such Rate Hedging
Obligation, any termination event shall occur as to which the Borrower, the
Parent or any Subsidiary of the Parent is the “affected party” under the
agreement or instrument governing such Rate Hedging Obligation, or (iv) any
other event of default as specified in any agreement or instrument under or
pursuant to which any such Indebtedness may have been issued, created, assumed,
guaranteed or secured by the Borrower, the Parent or any Subsidiary of either,
and such default or event of default or termination shall continue for more than
the period of grace, if any, therein specified, or such default or event of
default or termination event shall permit the holder of or counterparty

85

--------------------------------------------------------------------------------



to any such Indebtedness (or any agent or trustee acting on behalf of one or
more holders or counterparties) to accelerate the maturity of any such
Indebtedness or terminate any agreement or instrument governing any such Rate
Hedging Obligation; or


(f) Representations and Warranties. If any representation, warranty or other
statement of fact contained in any Loan Document or in any writing, certificate,
report or statement at any time furnished to the Administrative Agent or any
Lender by or on behalf of the Borrower, the Parent or any other Loan Party
pursuant to or in connection with any Loan Document, or otherwise, shall be
false or misleading in any material respect when given; or


(g) Inability to Pay Debts. If the Borrower, the Parent or any Subsidiary of
either or other Loan Party shall be unable to pay its debts generally as they
become due; file a petition to take advantage of any insolvency statute; make an
assignment for the benefit of its creditors; commence a proceeding for the
appointment of a receiver, trustee, liquidator or conservator of itself or of
the whole or any substantial part of its property; file a petition or answer
seeking liquidation, reorganization or arrangement or similar relief under the
federal bankruptcy laws or any other applicable law or statute; or


(h) Insolvency Proceedings. If a court of competent jurisdiction shall enter an
order, judgment or decree appointing a custodian, receiver, trustee, liquidator
or conservator of the Borrower or the Parent or any Subsidiary of either or
other Loan Party or of the whole or any substantial part of its properties and
such order, judgment or decree continues unstayed and in effect for a period of
sixty (60) days, or approve a petition filed against the Borrower or the Parent
or any Subsidiary of either or other Loan Party seeking liquidation,
reorganization or arrangement or similar relief under the federal bankruptcy
laws or any other applicable law or statute of the United States or any state,
which petition is not dismissed within sixty (60) days; or if, under the
provisions of any other law for the relief or aid of debtors, a court of
competent jurisdiction shall assume custody or control of the Borrower or the
Parent or any Subsidiary of either or other Loan Party or of the whole or any
substantial part of its properties, which control is not relinquished within
sixty (60) days; or if there is commenced against the Borrower or the Parent or
any Subsidiary of either or other Loan Party any proceeding or petition seeking
reorganization, arrangement or similar relief under the federal bankruptcy laws
or any other applicable law or statute of the United States or any state which
proceeding or petition remains undismissed for a period of sixty (60) days; or
if the Borrower or the Parent or any Subsidiary of either or other Loan Party
takes any action to indicate its consent to or approval of any such proceeding
or petition; or


(i) Judgments. If (i) one or more judgments or orders where the amount not
covered by insurance (or the amount as to which the insurer denies liability) is
in excess of $2,000,000 is rendered against the Borrower or the Parent or any
Subsidiary of either, or (ii) there is any attachment, injunction or execution
against any of the Borrower’s or Parent’s or either of their Subsidiaries’
properties for any amount in excess of $2,000,000 in the aggregate; and such
judgment, attachment, injunction or execution remains unpaid, unstayed,
undischarged, unbonded or undismissed for a period of thirty (30) days; or

86

--------------------------------------------------------------------------------



(j) Suspension of Material Operations. If the Borrower, the Parent or any
Subsidiary of either shall, other than in the ordinary course of business (as
determined by past practices), suspend all or any part of its operations
material to the conduct of the business of the Borrower, the Parent or such
Subsidiary for a period of more than 60 days; or


(k) Other Defaults. If there shall occur and not be waived an Event of Default
as defined in any of the other Loan Documents.


8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:


(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;


(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;


(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and


(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
 
8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

87

--------------------------------------------------------------------------------



Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;


Fourth, to payment of that portion of the Obligations (i) constituting unpaid
principal of the Loans and L/C Borrowings and (ii) consisting of liabilities
under any Swap Agreement with any of the Lenders or their Affiliates, ratably
among the Lenders, the L/C Issuer or Affiliates of Lenders (in connection with
Swap Agreements) in proportion to the respective amounts described in this
clause Fourth held by them;


Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and


Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.


Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
 
ARTICLE IX.
ADMINISTRATIVE AGENT
 
9.01 Appointment and Authority. Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.
 
9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or

88

--------------------------------------------------------------------------------



“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.
 
9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:


(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;


(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and


(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until written notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

89

--------------------------------------------------------------------------------



9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
 
9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender and the L/C Issuer directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees

90

--------------------------------------------------------------------------------



payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring Administrative Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.
 
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.
 
9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
 
9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Book Managers, Arrangers, Syndication Agents or Documentation Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.
 
9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise


(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the

91

--------------------------------------------------------------------------------



reasonable compensation, expenses, disbursements and advances of the Lenders,
the L/C Issuer and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in
such judicial proceeding; and


(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.
 
9.10 Collateral and Guaranty Matters. The Lenders and the L/C Issuer irrevocably
authorize the Administrative Agent, at its option and in its discretion,


(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit, (ii)
that is sold or to be sold as part of or in connection with any sale permitted
hereunder or under any other Loan Document, or (iii) subject to Section 10.01,
if approved, authorized or ratified in writing by the Required Lenders;


(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.03(f), (g), (h) or (i); and


(c) to release any Guarantor from its obligations under the Subsidiary Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.


Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Subsidiary Guaranty pursuant to
this Section 9.10.

92

--------------------------------------------------------------------------------



ARTICLE X.
MISCELLANEOUS
 
10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:


(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;


(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;


(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby;


(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;


(e) change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;


(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; or


(g) release all or substantially all of the Guarantors, or release all or
substantially all of the Collateral in any transaction or series of transactions
without the written consent of each Lender;


and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and

93

--------------------------------------------------------------------------------



signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement; (iii)
no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.
 
10.02 Notices; Effectiveness; Electronic Communication.


(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:


(i) if to the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and


(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested”

94

--------------------------------------------------------------------------------



function, as available, return e-mail or other written acknowledgement),
provided that if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.


(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).


(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.


(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Revolving Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting

95

--------------------------------------------------------------------------------



from the reliance by such Person on each notice purportedly given by or on
behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
 
10.03 No Waiver; Cumulative Remedies. No failure by any Lender, the L/C Issuer
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
 
10.04 Expenses; Indemnity; Damage Waiver.


(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender or the L/C Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.


(b) Indemnification by the Borrower. Each of the Parent and the Borrower shall
indemnify the Administrative Agent (and any sub-agent thereof), each Lender and
the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or the Parent or any other Loan Party arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby or, in the case of the Administrative agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan

96

--------------------------------------------------------------------------------



Documents, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), or (iii) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by the Borrower or by the
Parent or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or by the Parent or any other Loan Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrower or the Parent or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.


(c) Reimbursement by Lenders. To the extent that the Borrower or the Parent for
any reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).


(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, neither the Parent nor the Borrower shall assert, and each of
them hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to in subsection (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed to
such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence of willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.


(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

97

--------------------------------------------------------------------------------



(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
 
10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower or any Loan Party is made to the Administrative Agent, the L/C Issuer
or any Lender, or the Administrative Agent, the L/C Issuer or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, the L/C Issuer or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender and the L/C Issuer severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.
 
10.06 Successors and Assigns.


(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.


(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:


(i) Minimum Amounts.

98

--------------------------------------------------------------------------------



(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and


(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.


(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans.


(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:


(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;


(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to be a Person that
is not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;


(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and


(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.

99

--------------------------------------------------------------------------------



(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.


(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries or the Parent.


(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.


(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.


(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such

100

--------------------------------------------------------------------------------



Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.


(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.


(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.


(h) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b)
above, Bank of America may, (i) upon 30 days’ notice to the Borrower and the
Lenders, resign as L/C Issuer and/or (ii)

101

--------------------------------------------------------------------------------



upon 30 days’ notice to the Borrower, resign as Swing Line Lender. In the event
of any such resignation as L/C Issuer or Swing Line Lender, the Borrower shall
be entitled to appoint from among the Lenders a successor L/C Issuer or Swing
Line Lender hereunder; provided, however, that no failure by the Borrower to
appoint any such successor shall affect the resignation of Bank of America as
L/C Issuer or Swing Line Lender, as the case may be. If Bank of America resigns
as L/C Issuer, it shall retain all the rights, powers, privileges and duties of
the L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Revolving Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Revolving Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such successor or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.
 
10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.


For purposes of this Section, “Information” means all information received from
the Borrower, the Parent or any Subsidiary relating to the Borrower, the Parent
or any Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by the Borrower, the
Parent or any Subsidiary, provided that, in the case of information received

102

--------------------------------------------------------------------------------



from the Borrower, the Parent or any Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.


Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including federal and state securities Laws.
 
10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower or any other Loan Party against any and all of the obligations
of the Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or the L/C Issuer different from
the branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender, the L/C Issuer and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the L/C Issuer or their respective Affiliates may
have. Each Lender and the L/C Issuer agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
 
10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
 
10.10 Counterparts; Integration; Effectiveness. This Agreement and the other
Loan Documents may be executed in counterparts (and by different parties hereto
in different

103

--------------------------------------------------------------------------------



counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement and the other Loan Documents shall
become effective when they shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement and
any other Loan Document by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement and the other Loan Documents.
 
10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
 
10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
10.13 Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, or if any Lender is a Defaulting Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:


(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);


(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts

104

--------------------------------------------------------------------------------



under Section 3.05) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);


(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and


(d) such assignment does not conflict with applicable Laws.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
10.14 Governing Law; Jurisdiction; Etc.


(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF TENNESSEE.


(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF TENNESSEE SITTING IN
HAMILTON COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE EASTERN DISTRICT
OF TENNESSEE, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH TENNESSEE
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.


(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES,

105

--------------------------------------------------------------------------------



TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.


(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby, the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i) the credit facility provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Borrower and each other
Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent and the Arranger, on the other hand, the Borrower and each
other Loan Party is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, the Administrative Agent and the Arranger each is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower, any other Loan Party or any of their respective
Affiliates, stockholders, creditors or employees or any other Person; (iii)
neither the Administrative Agent nor the Arranger has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Borrower or any
other Loan Party with respect to any of the transactions contemplated hereby or
the process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
the Administrative Agent or the Arranger has advised or is currently advising
the Borrower, any other Loan Party or any of their respective Affiliates on
other matters) and neither the Administrative Agent nor Arranger has any
obligation to the Borrower, any other Loan Party or any of their respective
Affiliates with respect to the

106

--------------------------------------------------------------------------------



transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Administrative Agent and the
Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties and their respective Affiliates, and neither the
Administrative Agent nor the Arranger has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and (v)
the Administrative Agent and the Arranger have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each of the Borrower and
the other Loan Parties has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate. Each of the Borrower and
the other Loan Parties hereby waives and releases, to the fullest extent
permitted by law, any claims that it may have against the Administrative Agent
and the Arranger with respect to any breach or alleged breach of agency or
fiduciary duty.
 
10.17 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.



107

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.



 
COVENANT ASSET MANAGEMENT, INC., a Nevada corporation
       
By:
/s/ Joey B. Hogan
 
Name:
Joey B. Hogan
 
Title:
Vice President
             
COVENANT TRANSPORT, INC., a Nevada corporation
       
By:
/s/ Joey B. Hogan
 
Name:
Joey B. Hogan
 
Title:
Executive Vice President, Chief Financial
Officer, and Treasurer
     





--------------------------------------------------------------------------------






 
BANK OF AMERICA, N.A., as
Administrative Agent
       
By:
/s/ Ronaldo Naval
 
Name:
Ronaldo Naval
 
Title:
Vice President
     





SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page


--------------------------------------------------------------------------------






 
BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
       
By:
/s/ Andrew D. Bunton
 
Name:
Andrew D. Bunton
 
Title:
Vice President
     





SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page




--------------------------------------------------------------------------------






 
NATIONAL CITY BANK
       
By:
/s/ Kevin L. Anderson
 
Name:
Kevin L. Anderson
 
Title:
Sr. Vice President
     





SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page




--------------------------------------------------------------------------------






 
BRANCH BANKING AND TRUST COMPANY
       
By:
/s/ R. Andrew Beam
 
Name:
R. Andrew Beam
 
Title:
Senior Vice President
     





SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page




--------------------------------------------------------------------------------






 
FIRST TENNESSEE BANK NATIONAL
ASSOCIATION
       
By:
/s/ Robert T. Lusk
 
Name:
Robert T. Lusk
 
Title:
Vice President
     





SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page




--------------------------------------------------------------------------------






 
REGIONS BANK, SUCCESSOR BY MERGER
TO AMSOUTH BANK
       
By:
/s/ W. Walter Robinson III
 
Name:
W. Walter Robinson III
 
Title:
Vice President
     





SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page




--------------------------------------------------------------------------------






 
SOVEREIGN BANK
       
By:
/s/ Phillip J. Lynch
 
Name:
Phillip J. Lynch
 
Title:
Assistant Vice President
     





SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page




--------------------------------------------------------------------------------






 
SUNTRUST BANK
       
By:
/s/ J. H. Miles
 
Name:
J. H. Miles
 
Title:
Managing Director
     





SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page




--------------------------------------------------------------------------------






 
LASALLE BANK NATIONAL ASSOCIATION
       
By:
/s/ Nick T. Weaver
 
Name:
Nick T. Weaver
 
Title:
Senior Vice President
     





SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page
 
Back to Form 10-K [form10k.htm]





